


Exhibit 10.25

 

INDUSTRIAL LEASE

 

This Industrial Lease (“Lease”) dated as of this 4th day of December, 2009, by
and between WELSH ROMULUS, LLC, a Delaware limited liability company, BPE
EXCHANGE, LLC, a Delaware limited liability company and BPW EXCHANGE, LLC, a
Delaware limited liability company (collectively, “Landlord”) and A123 SYSTEMS
INC., a Delaware corporation (“Tenant”).

 

WHEREAS, in consideration of the Rent hereinafter defined, and the covenants
contained herein, Landlord and Tenant hereby agree as follows:

 

1.             Basic Lease Information/Definitions.

 

1.1

 

Premises

 

Approximately 287,300 square feet of office and warehouse space consisting of
the entirety of the Building (defined below), as depicted on Exhibit A attached
hereto and incorporated herein by reference. See Article 2.

 

 

 

 

 

1.2

 

Building

 

The building located at 38100 Ecorse Road, Romulus, Michigan 48074, situated on
that certain real property legally described on Exhibit B attached hereto and
incorporated herein by reference (“Property”), initially consisting of
approximately 287,300 square feet.

 

 

 

 

 

1.3

 

Commencement Date

 

January 1, 2010

 

 

 

 

 

1.4

 

Term

 

Ten (10) years (120 months) unless sooner terminated or extended pursuant to the
terms and conditions of this Lease; provided, however, that if the Commencement
Date is not the first day of a calendar month, the Term shall be extended to the
last day of the one hundred twentieth (120th) full calendar month.

 

 

 

 

 

1.5

 

Base Rent

 

Base Rent shall be fixed for the entire Term at the annual rate of $1,364,675.00
(i.e. $4.75 pre rentable square foot of the Premises per annum), payable in
equal monthly installments of $113,722.92, subject to the abatement provided in
Article 21 below. See Article 4 and Article 21.

 

 

 

 

 

1.6

 

Tenant’s Pro Rata Share

 

100% (which percentage is the quotient obtained by dividing the rentable area of
the Premises by the rentable area of the Building and Property). The estimated
Additional Rent (as hereinafter defined) for 2010 is $1.94 per square foot. See
Section 4.2.

 

 

 

 

 

1.7

 

Security Deposit

 

$750,000.00

 

 

 

 

 

1.8

 

Tenant’s Notice Address

 

38100 Ecorse Road
Romulus, Michigan 48074
Attention: John Pinho

 

 

 

 

 

 

 

 

 

With copies to:
A123 Systems, Inc.
Arsenal on the Charles
321 Arsenal Street
Watertown, Massachusetts 02472
Attention: General Counsel

 

--------------------------------------------------------------------------------


 

 

 

 

 

and to:
Wilmer Cutler Pickering Hale and Dorr LLP
60 State Street
Boston, Massachusetts 02109
Attention: Paul Jakubowski, Esq.

 

 

 

 

 

 

 

 

 

See Section 27.5

 

 

 

 

 

1.9

 

Landlord’s Notice Address

 

c/o Welsh Companies, LLC
4350 Baker Road
Minnetonka, MN 55343
Attention: Asset Manager

 

 

 

 

 

 

 

 

 

See Section 27.5

 

 

 

 

 

1.10

 

Insurance Requirement

 

See Article 11.

 

 

 

 

 

1.11

 

Guarantor

 

None

 

2.             Lease Grant; Conditions Precedent; Landlord Cooperation.

 

2.1          Lease Grant.  Subject to the terms of this Lease, Landlord leases
to Tenant, and Tenant leases from Landlord, the Premises (as defined in
Section 1.1 hereof).

 

2.2          Conditions Precedent.  Intentionally deleted.

 

2.3          Landlord Cooperation.  Landlord is aware that Tenant intends to
apply for federal, state and local grants, loans, tax abatements and reductions
and other incentives with respect to its business to be conducted at the
Premises. Landlord agrees to reasonably cooperate (at no out-of-pocket expense
to Landlord and without incurring any liability to Landlord on account of such
cooperation) with such activities and in no way object to or impede such
activities (provided such activities will not adversely impact Landlord or the
Property) to facilitate such activities.  In connection with the foregoing,
Landlord agrees, at the request of Tenant, to execute any commercially
reasonable documentation (subject to the foregoing limitations) related to the
foregoing and to appear at hearings and/or meetings as reasonably requested by
Tenant.  Further, and notwithstanding anything to the contrary set forth in this
Lease, Tenant shall have the right to pledge or otherwise grant a first priority
security lien or other interest in its leasehold interest hereunder as well as
its interest in any of Tenant’s furniture, fixtures, equipment or other personal
property (“Tenant’s Property”) to the United States Department of Energy or any
other party providing financing to Tenant in connection with the conduct of
Tenant’s business in the Premises, and upon written request by Tenant, Landlord
will execute and deliver Commercially Reasonable Instrument(s) (defined below)
consenting to such financing and/or waiving any statutory or contractual
Landlord’s lien in Tenant’s Property, provided Landlord shall not incur any
cost, expense or liability in connection with such instrument, it being agreed
that Tenant shall be responsible for any fee or review costs charged by its
lender and for Landlord’s out-of-pocket costs, including attorneys fees and
costs, incurred with respect to the same. Landlord’s failure to execute such
instrument shall have no effect on the rights, obligations and liabilities of
Landlord and Tenant or be considered to be a default by Landlord hereunder.  As
used in this Lease, “Commercially Reasonable Instrument(s)” shall be instruments
containing terms and provisions that other prudent institutional owners of
similar first class single tenant industrial buildings in the Romulus, Michigan,
area (“Similar Owners”) would agree to, provided, for purposes of this
Section 2.3, only, such Similar Owners would be likewise entering into an
agreement with a governmental bureau or agency.

 

3.             Common Areas.

 

“Common Areas” shall mean all areas within the Property that are not leased or
held for the exclusive use of Tenant or other tenants or licensees, including,
but not limited to, parking areas, driveways, sidewalks, loading areas, access

 

2

--------------------------------------------------------------------------------


 

roads, corridors, landscaping and planted areas. Tenant shall have the right to
use the Common Areas for the purposes intended.

 

4.             Rent.

 

4.1          Base Rent.  Subject to the provisions of Article 21 of this Lease,
Tenant shall pay to Landlord the Base Rent identified in Section 1.5 of this
Lease in advance on first day of each calendar month during the Term, without
notice, demand, deduction or set-off, mailed to Welsh Romulus, LLC, care of
Welsh Companies, LLC, 135 S. LaSalle Street, Suite 1625, Attn:  Trust Dept/CCM
724727.1, Chicago, Illinois 60603, or such other location as Landlord shall
advise Tenant of from time to time, and Base Rent checks shall be made payable
to Landlord.  Should the Term commence on a day other than the first day of a
calendar month, Landlord and Tenant agree that Base Rent for the first month of
the Term shall be prorated and Base Rent for the remaining months shall be due
and payable on the first of the month as provided above.  Base Rent plus all
other sums due and owing pursuant to this Lease shall be collectively called
“Rent.”

 

4.2          Common Area Expenses, Taxes and Insurance.

 

(i)    “Additional Rent” shall mean that amount which is equal to Tenant’s Pro
Rata Share, as identified in Section 1.6 of this Lease, of the Expenses and
Taxes for the Building.  Subject to the limitations and exclusions set forth
below, “Expenses” shall mean all actual costs and expenses paid or incurred by
Landlord or its agents and employees in connection with the performance of its
obligations under this Lease with respect to the ownership, repair, replacement,
restoration, maintenance and operation of the Property, including, but not
limited to, the following: (a) services provided directly by employees of
Landlord or its agents in connection with the operation, maintenance, repair or
rendition of other services to or for the Property; (b) to the extent not
separately metered, billed, or furnished, all charges for utilities and services
furnished to either or both of the Property and the Premises, together with any
taxes on such utilities; (c)  the insurance coverages maintained by Landlord
pursuant to Article 11 below except to the extent the same is to be maintained
by Landlord at its sole cost and expense in accordance with the terms hereof;
(d) the cost of all supplies, tools, materials and equipment utilized in the
ownership and operation of the Property, and sales and other taxes thereon;
(e) amounts charged by any or all of architects, contractors, engineers or other
professionals, materialmen and suppliers for services, materials and supplies
furnished to Landlord in connection with any or all of the operation, repair and
maintenance of any part of the Property including, without limitation, the
Building’s roof, the Building’s associated surface parking areas, and the Common
Area (except as expressly set forth herein); (f) management fees to Landlord or
its agents or other persons or management entities actually involved in the
management and operation of the Property (which will equal three percent [3%] of
annual gross receipts for the Premises), subject to the provisions of
Section 4.4 below; and (g) any capital improvements made by, or on behalf of,
Landlord to the Property which Landlord makes or directs pursuant to the terms
of this Lease that are any of the following: (1) actually designed to reduce
expenses (and in such event, only to the extent such costs actually reduce
Expenses), (2) required to bring the Property in compliance with any and all
laws, statutes, ordinances, rules, orders, regulations, guidelines and other
requirements of federal, state or local governmental authorities or of any
private association or contained in any restrictive covenants or other
declarations or agreements (hereinafter “Law(s)”) applicable thereto, which were
first enacted (or first enforced based upon a new interpretation thereof) on or
after the Commencement Date, (3) relating to the Building’s roof or Building’s
associated surface parking area, or (4) any Tenant Capital Improvement Items
(defined in Section 8.1(ii) below), in all cases the cost of which capital
improvements, together with seven percent (7%) interest, shall be amortized by
Landlord over the useful life of the improvement in accordance with generally
accepted accounting principles (“GAAP”). Notwithstanding the foregoing or
anything to the contrary set forth in this Lease, “Expenses” shall not include
any of the following:

 

(1)           Costs incurred by Landlord in connection with its maintenance,
repair and replacement of the structure of the Building unless the need for such
maintenance, repair or replacement arises from Tenant’s negligence, misuse of
the Premises, willful misconduct or failure to abide by the terms and provisions
of this Lease;

 

(2)           Any rental payments and related costs pursuant to any ground lease
of land underlying all or any portion of the Property;

 

3

--------------------------------------------------------------------------------


 

(3)           All bad debt loss, rent loss, or reserves for bad debt or rent
loss;

 

(4)           Principal payments of mortgage and other non operating debts of
Landlord;

 

(5)           Expenses which may be considered capital improvements, capital
repairs, capital charges or any other capital costs as determined under GAAP,
except to the extent expressly provided in the definition of Expenses above;

 

(6)           Payments for rented equipment, the cost of which would constitute
a capital expenditure if the equipment were purchased, in which event, the above
provision regarding the definition of Expenses would govern the determination of
whether such costs are included in Expenses;

 

(7)           Costs incurred by Landlord for the repair of damage to the
Building, to the extent that Landlord is reimbursed for such costs by insurance
proceeds, contractor warranties (in which event Landlord, at its option, may
pursue such claims directly or assign any such warranties to Tenant for
enforcement), guarantees, judgments or other third party sources.  Landlord will
use commercially reasonable efforts to collect on any warranty, guarantee,
judgment or other third party source;

 

(8)           Any expenses for which Landlord has received actual reimbursement
(other than as additional rent from Tenant or through payment by Tenant of
Expenses);

 

(9)           Advertising and promotional expenditures, and costs of acquisition
and maintenance of signs in or on the Building identifying the owner of the
Building;

 

(10)         Leasing commissions, brochures, marketing supplies, attorney’s
fees, costs, and disbursements and other expenses incurred in connection with
negotiation of leases with prospective tenants;

 

(11)         Rental concessions granted to specific tenants and expenses
incurred in renovating or otherwise improving or decorating, painting, or
redecorating space for specific tenants, other than ordinary repairs and
maintenance provided to all tenants;

 

(12)         All items (including repairs) and services for which Tenant or
other tenants pay directly to third parties or for which Tenant or other tenants
reimburse (or are required to reimburse) Landlord (other than Expenses payable
hereunder);

 

(13)         Salaries or fringe benefits of (i) employees above the grade of
building manager or general manager, and (ii) employees whose time are not spent
directly and solely in the operation of the Property, provided that if any
employee performs services in connection with the Building and other buildings,
costs associated with such employee may be proportionately included in Expenses
based on the percentage of time such employee spends in connection with the
operation, maintenance and management of the Building;

 

(14)         Overhead and profit increment paid to subsidiaries or other
affiliates of Landlord for services on or to the Property, Building and\or
Premises to the extent only that the costs of such services exceed the
competitive cost for such services rendered by persons or entities of similar
skill, competence and experience;

 

(15)         All costs associated with the operation of the business of the
ownership or entity which constitutes “Landlord” (as distinguished from the
costs of operating, maintaining, repairing and managing the Building) including,
but not limited to, (i) Landlord’s or Landlord’s managing agent’s general
corporate overhead and general corporate administrative expenses,
(ii) accounting costs, (iii) legal costs, costs to defend lawsuits with any
Landlord’s Mortgagee (defined in Article 12 below) (except as the actions of
Tenant may be in issue), (iv) costs of selling, syndicating, financing,
mortgaging or hypothecating Landlord’s interest in the Building, and (v) costs
of disputes between Landlord and its employees or Building manager;

 

(16)         Any costs, fines or penalties incurred due to violations of any
Laws which were first enacted (or first enforced based upon a new interpretation
thereof) prior to the Commencement Date;

 

4

--------------------------------------------------------------------------------


 

(17)         All assessments and premiums which do not arise from the acts of
Tenant, including the conduct of Tenant’s business in the Premises or Tenant’s
improvements in the Premises, which can be paid in installments, shall be paid
by Landlord in the maximum number of installments permitted by law, unless the
terms of any Mortgage (defined in Article 12 below) require sooner payment, and
in any event shall not be included as Expenses except in the year in which the
assessment or premium installment is actually paid.

 

(18)         Any fines, costs, penalties or interest resulting from the
negligence or willful misconduct of the Landlord or its agents, contractors, or
employees;

 

(19)         Landlord’s charitable and political contributions;

 

(20)         Costs incurred by Landlord in connection with the correction of
defects in design and original construction of the Building;

 

(21)         All costs of purchasing or leasing major sculptures, paintings or
other major works or objects of art (as opposed to decorations purchased or
leased by Landlord for display in the Common Areas of the Building);

 

(22)         Depreciation; and

 

(23)         Costs incurred in connection with the sale, financing or
refinancing of the Building

 

“Taxes” shall mean (x) all governmental taxes, assessments, fees and charges of
every kind or nature (other than Landlord’s income taxes), whether general,
special, ordinary or extraordinary, paid due at any time or from time to time,
during the Term and any extensions thereof, in connection with the ownership,
leasing, or operation of the Property, or of the personal property and equipment
located therein or used in connection therewith; and (y) any reasonable expenses
incurred by Landlord in contesting such taxes or assessments and/or the assessed
value of the Property.  For purposes hereof, Taxes for any year shall be Taxes
that are due for payment or paid in that year rather than Taxes that are
assessed, become a lien, or accrue during such year which obligation shall
survive the termination or expiration of this Lease.  Notwithstanding the
foregoing or anything to the contrary set forth in this Lease, “Taxes” shall not
include any income, capital levy, capital stock, succession, franchise, gift,
estate, inheritance, transfer or deed tax.  If Tenant in the exercise of its
reasonable judgment believes that Taxes are excessive because of improper
valuations, tax rates or special assessments and should be contested, and
Landlord is not contesting Taxes for such year, then Tenant shall have the right
to contest with reasonable diligence the Taxes and to deduct all reasonable
third party out of pocket costs relating to the contest from any refund obtained
from such contest.  Tenant shall be entitled to collect the entire refund,
except to the extent that the refund applies to taxes attributable to a period
that precedes or follows, in whole or in part, the Term, or in the event Tenant
was not obligated to pay the entirety of the taxes for which the contest was
made, in which case the refund shall be prorated accordingly.  Tenant shall use
reasonable diligence in pursuing any such tax contest, including any settlement
thereof; provided, however, Tenant (a) agrees to consult with Landlord prior to
commencing any such tax contest; and (b) shall not settle any such tax contest
without the approval of Landlord, which may be given or withheld in Landlord’s
reasonable discretion. Landlord agrees to reasonably cooperate (without
incurring any liability to Landlord on account of such cooperation) with any tax
contest and in no way object to or impede such tax contest (provided such tax
contest will not adversely impact Landlord or the Property) to facilitate such
tax contest.  Any fees and costs assessed with respect to such contest shall be
deemed Taxes as provided in the definition of Taxes above.

 

(ii)           For each year during the Term, Tenant shall pay Tenant’s Pro Rata
Share of Expenses and Taxes as Additional Rent.  Prior to each calendar year, or
as soon as reasonably possible thereafter, Landlord shall estimate and notify
Tenant of the estimated amount of Additional Rent due for such year, and Tenant
shall pay Landlord one-twelfth (1/12) of such estimate on the first day of each
month during such year.  Landlord shall deliver to Tenant a report setting forth
the actual Expenses and Taxes for such calendar year and a statement of the
amount of Additional Rent that Tenant has paid and is payable for such year. 
Landlord shall use commercially reasonable efforts to deliver such report within
one hundred twenty (120) days after the end of each calendar year, but in no

 

5

--------------------------------------------------------------------------------


 

event shall Landlord deliver such report later than one hundred fifty (150) days
after the end of each calendar year.  Within thirty (30) days after receipt of
such report, Tenant shall pay to Landlord the amount of the actual Additional
Rent due for such calendar year minus any payments of Additional Rent made by
Tenant for such year.  If Tenant’s estimated payments of Additional Rent exceed
the amount due Landlord for such calendar year, Landlord shall apply such excess
as a credit against Tenant’s other obligations under this Lease or, at Tenant’s
written election, within thirty (30) days after such election refund such excess
to Tenant.  If Landlord’s estimate of Tenant’s Pro Rata Share of Expenses and
Taxes for any calendar year exceeds by more than five percent (5%) the actual
Tenant’s Pro Rata Share of Expenses and Taxes for that calendar year, Landlord
shall include eight percent (8%) interest per annum on any such excess;
provided, however, that if the actual Tenant’s Pro Rata Share of Expenses and
Taxes is lower than Landlord’s estimate of Additional Rent due to Landlord’s
successful appeal regarding the cost of any items included therein, including
any Taxes, or Landlord’s receipt of any sums from any warranty, guarantee,
judgment or other third party source, then for purposes of this sentence only,
Landlord’s estimate of Additional Rent shall be deemed to have been reduced by
like reduction so that the reduction is not reflected in the difference between
Landlord’s estimate and the actual Expenses and Taxes for such calendar year.
Tenant’s obligation to pay (and Landlord’s obligation to refund) any component
of Additional Rent shall survive the expiration or sooner termination of the
Term.

 

(iii)          Tenant may, within one hundred fifty (150) days after receiving
Landlord’s statement of Expenses and Taxes, give Landlord written notice
(“Review Notice”) that Tenant intends to review Landlord’s records of the
Expenses and Taxes for the calendar year to which such Landlord’s statement
relates.  Within a reasonable time after receipt of the Review Notice, Landlord
shall make all pertinent records available for inspection that are reasonably
necessary for Tenant to conduct its review.  Tenant may either inspect the
records at their location or pay for the reasonable cost of copying and shipping
the records.  If Tenant retains an agent to review Landlord’s records, the agent
must be with a licensed CPA firm.  Tenant shall be solely responsible for all
costs, expenses and fees incurred for the audit; provided, however, if Landlord
and Tenant determine that Expenses and Taxes for the Building for the year in
question were less than stated by more than five percent (5%), Landlord, within
sixty (60) days after its receipt of paid invoices therefor from Tenant, shall
reimburse Tenant for the reasonable amounts paid by Tenant to third parties in
connection with such review by Tenant.  Within ninety (90) days after the
records are made available to Tenant, Tenant shall have the right to give
Landlord written notice (an “Objection Notice”) stating in reasonable detail any
objection to Landlord’s statement of Expenses and Taxes for that year.  If
Tenant fails to give Landlord an Objection Notice within the ninety (90) day
period or fails to provide Landlord with a Review Notice within the one hundred
fifty (150) day period described above, Tenant shall be deemed to have approved
Landlord’s statement of Expenses and Taxes and shall be barred from raising any
claims regarding the Expenses and Taxes for the year to which such Landlord’s
statement relates.  If Tenant provides Landlord with a timely Objection Notice,
Landlord and Tenant shall work together in good faith to resolve any issues
raised in Tenant’s Objection Notice.  If Landlord and Tenant determine that
Expenses and Taxes for the calendar year are less than reported, Landlord shall
provide Tenant with a credit against the next installment of Rent in the amount
of the overpayment by Tenant, or, at Tenant’s election, refund any excess amount
to Tenant within thirty (30) days following Tenant’s request therefor. 
Likewise, if Landlord and Tenant determine that Expenses and Taxes for the
calendar year are greater than reported, Tenant shall pay Landlord the amount of
any underpayment within thirty (30) days.  The records obtained by Tenant shall
be treated as confidential.  In no event shall Tenant be permitted to examine
Landlord’s records or to dispute any statement of Expenses and Taxes unless
Tenant has paid and continues to pay all Rent when due.

 

4.3          Late Payment.  If any installment of Rent or any other sums due
from Tenant is not received by Landlord within ten (10) days following the due
date, Tenant will pay to Landlord a late charge equal to three percent (3%)
(provided, however, that if any installment of Rent is late more than one [1]
time in any twelve [12] month period, the late charge shall equal five percent
[5%] on any late payment in excess of such initial one [1] late payment) (in
either case, unless a lesser rate shall then be the maximum rate permissible by
law with respect thereto, in which event such lesser rate shall be charged) of
such overdue amount; provided, however, that for the first of any delinquency in
payment in any twelve (12) month period the late charge shall not accrue unless
Tenant continues to fail to pay ten (10) days following notice by Landlord of
such failure. Landlord and Tenant hereby agree that such late charge represents
a fair and reasonable estimate of the costs Landlord would incur as a result of
such late payment.

 

6

--------------------------------------------------------------------------------


 

4.4          Triple Net Conversion.  Notwithstanding anything to the contrary
set forth in this Lease, in the event that Tenant collectively leases from
Landlord and/or entities which control, are controlled by, or are under common
control with, Landlord (such entities, “Landlord Affiliates”) space in the State
of Michigan exceeding, in the aggregate, 1,000,000 rentable square feet (the
“Triple Net Premises”), Tenant shall have the right, upon the giving of not less
than ninety (90) days written notice to Landlord, and so long as Tenant assumes
any service contracts that Landlord entered into with third parties with respect
to the given Triple Net Premises (provided Tenant will not be obligated to
assume any service contracts with a remaining term in excess of twenty-four (24)
months), to take over and assume the repair, replacement, maintenance and
operation of any Triple Net Premises for which Tenant leases the entire rentable
square footage, except with respect to any repair, replacement, maintenance or
operation obligations of Landlord for which Landlord is not reimbursed through
Expenses (collectively, “Non-Reimbursed Landlord Related Items”); it being
agreed that Landlord will remain liable for the performance of such
Non-Reimbursed Landlord Related Items.  In such event, except with respect to
Non-Reimbursed Landlord Related Items, Tenant shall be responsible, if and to
the extent Landlord was otherwise responsible for the same, for all impositions,
insurance premiums, utility charges, maintenance, repair and replacement
expenses, payments or charges under covenants, conditions and restrictions now
of record or hereafter of record, all expenses relating to compliance with all
Laws in effect on or after the effective date of Tenant’s assumption and
applicable to the Premises or the use or occupancy of the Premises, and all
other costs, fees, charges, expenses, reimbursements and obligations of every
kind and nature whatsoever relating to the Premises which may arise or become
due during the term or by reason of events occurring during the Term shall be
paid or discharged by Tenant, at Tenant’s sole cost and expense.  Tenant will
promptly notify Landlord if and when it becomes aware of the need for any
Non-Reimbursed Landlord Related Items.  Following the effective date of such
take over and assumption, Tenant shall be obligated, at its sole cost and
expense, to perform all repair, replacement, maintenance and operation of the
Triple Net Premises (subject to the foregoing caveat regarding the
Non-Reimbursed Landlord Related Items) in a manner consistent with Similar
Owners and perform the obligations of Landlord contemplated by this Lease other
than with respect to the performance of any Non-Reimbursed Landlord Related
Items, in which event Tenant shall not be obligated to reimburse Landlord for
its Pro Rata Share of Expenses (such as the actual costs and expenses paid or
incurred with respect to the ownership, repair, replacement, maintenance and
operation of the Property), except for the insurance coverages maintained by
Landlord pursuant to Article 11 below, and the terms and provisions of
subparagraph (ii) of Section 4.2 above shall be inapplicable except with respect
to any partial year preceding Tenant’s assumption of the repair, replacement,
maintenance and operation of any Triple Net Premises; it being the intent of the
parties that with respect to any Triple Net Premises Landlord be entitled to a
reimbursement from Tenant of 100%, but in no event in excess of 100%, of the
costs actually paid or incurred by Landlord (other than for Non-Reimbursed
Landlord Related Items).  Nothing herein contained, however, shall relieve
Tenant from its obligation to pay Taxes for the Building in accordance with the
provisions of Section 4.2 hereof.

 

5.             Security Deposit; Guaranty.

 

5.1          Security Deposit.

 

5.1.1       On or before five (5) days following full execution and delivery of
this Lease, Tenant shall pay to Landlord the Security Deposit as security for
Tenant’s performance of all of Tenant’s covenants and obligations under this
Lease; provided, however, that the Security Deposit is not an advance rent
deposit or an advance payment of any other kind, nor a measure of Landlord’s
damages upon Tenant’s Default.  Landlord shall not be required to segregate the
Security Deposit from its other funds and no interest shall accrue to be payable
to Tenant with respect thereto.  Landlord may (but shall not be required to) use
the Security Deposit or any portion thereof to cure any Default or to compensate
Landlord for any damage Landlord incurs as a result of Tenant’s failure to
perform any of its covenants or obligations hereunder, it being understood that
any use of the Security Deposit shall not constitute a bar or defense to any of
Landlord’s remedies under this Lease or at law.  In such event and upon written
notice from Landlord to Tenant specifying the amount of the Security Deposit so
utilized by Landlord and the particular purpose for which such amount was
applied, Tenant shall immediately deposit with Landlord an amount sufficient to
return the Security Deposit to the full amount required under this Lease. 
Tenant’s failure to make such payment to Landlord within ten (10) days of
Landlord’s notice shall constitute a Default.  If Tenant is not in Default at
the expiration or termination of this Lease, Landlord shall return to Tenant the
Security Deposit or the balance thereof then held by Landlord; provided,
however, that in no event shall any such return be construed as an admission by
Landlord that Tenant has performed all of its covenants and obligations
hereunder.

 

7

--------------------------------------------------------------------------------


 

5.1.2       The Security Deposit may be in the form of an irrevocable  letter of
credit (the “Letter of Credit”), which Letter of Credit shall:  (a) be in the
amount of $750,000.00; (b) be in form and substance reasonably satisfactory to
Landlord; (c) name Landlord as its beneficiary; (d) be drawn on an FDIC insured
financial institution satisfactory to the Landlord (Landlord acknowledging and
agreeing that as of the date of its execution of this Lease Landlord approves
Silicon Valley Bank, J.P. Morgan and Bank of America, National Association as
potential issuers of the Letter of Credit); (e) expressly allow Landlord to draw
upon it:  (i) in the event that the Tenant is in Default under the Lease by
delivering to the issuer of the Letter of Credit written notice that Landlord is
entitled to draw thereunder pursuant to the terms of this Lease; or (ii) if
Tenant, within sixty (60) days prior to expiration of the Letter of Credit then
held by Landlord, fails to provide Landlord with a replacement Letter of Credit
meeting the requirements herein; (f) if generally required by prudent
institutional owners and customarily issued by issuing banks, expressly state
that it will be honored by the issuer without inquiry into the accuracy of any
such notice or statement made by Landlord; (g) expressly permit multiple or
partial draws up to the stated amount of the Letter of Credit; (h) expressly
provide that it is transferable to any successor of Landlord; and (i)  expire no
earlier than sixty (60) days after the expiration of the Term of this Lease or
provide for automatic annual renewals such that the Letter of Credit, as renewed
each year, will expire no earlier than sixty (60) days after the expiration of
the Term of this Lease.  In the event the issuer of the Letter of Credit elects
not to renew the Letter of Credit for any period required hereunder, then if
Tenant fails to provide Landlord with a replacement Letter of Credit that
complies with the requirements of this Section 5.1.2 at least thirty (30) days
prior to the stated expiration date of the Letter of Credit then held by
Landlord, Landlord may draw upon such Letter of Credit and hold the proceeds
thereof (and such proceeds need not be segregated) as a Security Deposit
pursuant to the terms of this Section 5.1.  Any renewal or replacement of the
original or any subsequent Letter of Credit shall meet the requirements for the
original Letter of Credit as set forth above, except that such replacement or
renewal shall be issued by an FDIC insured financial institution reasonably
satisfactory to the Landlord at the time of the issuance thereof.

 

5.1.3       If Landlord draws on the Letter of Credit as permitted in this Lease
or the Letter of Credit, then, upon demand of Landlord, Tenant shall restore the
amount available under the Letter of Credit to its original amount by providing
Landlord with an amendment to the Letter of Credit evidencing that the amount
available under the Letter of Credit has been restored to its original amount. 
In the alternative, Tenant may provide Landlord with cash, to be held by
Landlord in accordance with this Article, equal to the restoration amount
required under the Letter of Credit.

 

5.1.4       The initial Letter of Credit shall be issued by a commercial bank
acceptable to Landlord (a) that is chartered under the laws of the United
States, any State thereof or the District of Columbia, (b) which is insured by
the Federal Deposit Insurance Corporation; (c) whose long-term, unsecured and
unsubordinated debt obligations are rated by at least two of the following:
(i) Fitch Ratings Ltd. (“Fitch”), (ii) Moody’s Investors Service, Inc.
(“Moody’s”) and (iii) Standard & Poor’s Ratings Services (“S&P”), or their
respective successors (collectively, the “Rating Agencies”) with ratings of not
less than A from Fitch, A2 from Moody’s and A from S&P; and (d) which has a
short term deposit rating from at least two Rating Agencies with ratings of not
less than A1 from Fitch, P-1 from Moody’s and A-1 from S&P (collectively, the
“LC Issuer Requirements”).  If at any time the LC Issuer Requirements are not
met, Landlord shall notify Tenant as such, in which event Tenant shall have five
(5) business days to provide a letter of credit from an issuer meeting the LC
Issuer Requirements, or otherwise reasonably acceptable to Landlord based on the
then-existing status of financial firms.  Tenant’s failure to provide a
replacement letter of credit as aforesaid shall entitle Landlord to draw upon
the Letter of Credit and hold the proceeds thereof as the Security Deposit
hereunder in accordance with the terms of this Article 5.

 

5.1.5       Subject to the remaining terms of this Section 5.1, and provided no
more than one (1) monetary Default has occurred under this Lease during the
twelve (12) month period immediately preceding the effective date of any
reduction of the Security Deposit and that such monetary Default was cured
within any applicable notice and cure period set forth in this Lease, Tenant
shall have the right to reduce the amount of the Security Deposit (i.e., the
Letter of Credit) so that the reduced Letter of Credit amounts will be as
follows:  (i) $500,000.00 effective as of the first anniversary of the
Commencement Date; (ii) $250,000.00 effective as of second anniversary of the
Commencement Date; and (iii) $0.00 effective as of the third anniversary of the
Commencement Date.  If Tenant is not entitled to reduce the Security Deposit
(i.e., the Letter of Credit) as of a particular reduction effective date due to
Tenant being in monetary Default under this Lease more than one (1) time in any
twelve (12) month period preceding such reduction, then any subsequent
reduction(s) Tenant is entitled to hereunder shall be reduced by the amount of
the reduction Tenant would have been entitled to had Tenant timely paid all Rent
during

 

8

--------------------------------------------------------------------------------


 

the twelve (12) months prior to that particular earlier reduction effective
date.  Any reduction in the Letter of Credit shall be accomplished by Tenant
providing Landlord with a substitute letter of credit in the reduced amount, or
by an amendment to the existing Letter of Credit pursuant to which the amount
thereof is reduced, provided such amendment is in form and substance reasonably
acceptable to Landlord.

 

5.2          Guaranty.  Intentionally Deleted.

 

6.             Delivery of Premises.

 

6.1          Condition of Premises. Tenant agrees that Tenant is familiar with
the condition of both the Premises and the Property, and Tenant hereby accepts
the foregoing on an “AS-IS,” “WHERE-IS” basis, subject to Landlord’s obligation
to deliver the Premises to Tenant on the Commencement Date broom clean, and free
and clear of all occupants, debris and personal property except the personal
property described on Exhibit C (the “Transferred Personal Property”), and
further subject to Landlord’s obligation to perform the work described on
Exhibit D attached hereto and incorporated herein by reference (“Landlord’s
Work”).  In consideration of Tenant’s entry into this Lease and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Landlord does hereby sell, assign, transfer, quit claim and set
over unto Tenant the Transferred Personal Property.  Landlord covenants to and
with Tenant, to the best of its knowledge, that (i) Landlord is the lawful owner
of the Transferred Personal Property and (ii) the Transferred Personal Property
is free from liens, security interests and encumbrances except with respect to
any of the foregoing held by the current Landlord’s Mortgagee.  For purposes of
the foregoing covenant, “to the best of its knowledge” means the knowledge of
Thomas Schoenberger, the regional real estate director for Welsh Companies, an
affiliate of Landlord, without duty of inquiry.  Landlord makes no warranty of
merchantability or fitness for purpose with respect to the Transferred Personal
Property, and the same is transferred in an “as is, where is” condition, with
all faults.  By acceptance of delivery of the Transferred Personal Property,
Tenant affirms that Landlord makes no warranty that the Transferred Personal
Property is fit for any particular purpose and that there are no representations
or warranties, expressed, implied, or statutory.  Landlord’s Work shall be,
except as expressly set forth on said Exhibit D: (i) diligently prosecuted as
soon as commercially reasonable subsequent to the Commencement Date,
(ii) performed using Building standard materials and methods, and (iii) at the
sole cost and expense of Landlord. Tenant acknowledges that the Landlord’s Work
may be performed by Landlord in the Premises during normal business hours
subsequent to the Commencement Date.  Landlord and Tenant agree to cooperate
with each other in order to enable the Landlord’s Work to be performed in a
timely manner and with as little inconvenience to the operation of Tenant’s
business as is reasonably possible.  Notwithstanding anything herein to the
contrary, any delay in the completion of the Landlord’s Work or inconvenience
suffered by Tenant during the performance of the Landlord’s Work in accordance
with the terms set forth above shall not subject Landlord to any liability for
any loss or damage resulting therefrom or entitle Tenant to any credit,
abatement or adjustment of Rent or other sums payable under the Lease; provided,
however, that Tenant shall be provided a so-called self help right in accordance
with the provisions of Section 8.1(i) below.  Tenant acknowledges that except as
expressly set forth in this Lease neither Landlord nor Landlord’s agent, nor any
representative of Landlord, has made any representation as to the condition of
the foregoing or the suitability of the foregoing for Tenant’s intended use. 
Landlord represents that it has not received any notices (that have not been
corrected) from governmental authorities that any of the Premises, Building or
Property is in violation of any Laws, including, without limitation, Title III
of the Americans With Disabilities Act (the “ADA”).  Further, Landlord
represents that the base Building core, Building shell and surrounding site work
comply with applicable zoning and municipal building codes.  Said warranties do
not apply to the use to which Tenant will put the Premises, modifications which
may be required by the ADA, Environmental Laws or any similar Laws as a result
of Tenant’s use, or to any Alterations (as defined in Paragraph 8.2 below) made
or to be made by Tenant.  Tenant is responsible for determining whether or not
the zoning, ADA, Environmental Laws (collectively, the “Applicable
Requirements”) are appropriate for Tenant’s intended use, and acknowledges that
past uses of the Premises may no longer be allowed. If the Premises do not
comply with said warranties, Landlord shall, except as otherwise provided,
promptly after receipt of written notice from Tenant setting forth with
specificity the nature and extent of such non-compliance, rectify the same and
Landlord shall indemnify Tenant for any costs, claims, damage or expense
incurred by Tenant as a result of the inaccuracy of such warranties.  Landlord
will sign Commercially Reasonable Instrument(s) (including without limitation a
so-called owner’s affidavit) requested by Tenant’s title company with respect to
the issuance of a leasehold title insurance policy to Tenant insuring this
Lease.

 

9

--------------------------------------------------------------------------------


 

6.2          Delay in Commencement.  Unless due to Landlord’s gross negligence
or willful misconduct, Landlord shall not be liable to Tenant if Landlord does
not deliver possession of the Premises to Tenant on the Commencement Date.  For
purposes of this Lease, Landlord shall be deemed to have delivered the Premises
to Tenant when the Premises are made available for Tenant’s occupancy, the
parties hereto acknowledging and agreeing that Tenant shall be liable for
obtaining all permits, licenses, and other authorizations necessary to permit
Tenant to construct any Alterations in connection with its initial fit out of
the Premises and to use and occupy the Premises for the use specified in this
Lease in accordance with all applicable Laws.  The obligations of Tenant under
this Lease shall not be affected thereby, except that the Commencement Date
shall be delayed until Landlord delivers possession of the Premises to Tenant,
and the Term of this Lease shall be extended by a period equal to the number of
days of delay in delivery of possession of the Premises to Tenant, plus the
number of days necessary to end the Term of this Lease on the last day of a
month.  Notwithstanding the foregoing, if the Commencement Date has not occurred
on or before the thirty-first (31st) day following full execution and delivery
of this Lease (the “Required Delivery Date”), Tenant, as its sole remedy, may
terminate this Lease by giving Landlord written notice of termination at any
time thereafter until the Commencement Date.  In such event, this Lease shall be
deemed null and void and of no further force and effect and Landlord shall
promptly refund any prepaid rent and Security Deposit previously advanced by
Tenant under this Lease and the parties hereto shall have no further
responsibilities or obligations to each other with respect to this Lease.

 

7.             Utilities.

 

Tenant shall obtain all electricity, natural gas, telephone and other utilities
that are separately metered to the Premises directly from the company furnishing
same.  Tenant shall pay all utility deposits and fees, and all monthly service
charges for such utility services furnished to the Premises during the Term of
this Lease.  Tenant’s failure to obtain, Landlord’s failure to furnish, or any
interruption or termination of, services due to the application of Laws, the
failure of any equipment, the performance of repairs, improvements or
alterations, or the occurrence of any event or cause (a “Service Failure”) shall
not render Landlord liable to Tenant, constitute a constructive eviction of
Tenant, give rise to an abatement of Rent, nor relieve Tenant from the
obligation to fulfill any covenant or agreement.  However, if the Premises, or a
material portion of the Premises, is made untenantable for a period in excess of
three (3) consecutive business days as a result of a Service Failure, then
Tenant, as its sole remedy, shall be entitled to receive an abatement of Rent
payable hereunder during the period beginning on the fourth (4th) consecutive
business day of the Service Failure and ending on the day the service has been
restored.  If the entire Premises has not been rendered untenantable by the
Service Failure, the amount of abatement that Tenant is entitled to receive
shall be prorated based upon the percentage of the Premises rendered
untenantable and not used by Tenant.  Notwithstanding the foregoing, if a
Service Failure (a) continues for two hundred seventy (270) consecutive days
after the Service Failure and (b) is not being diligently remedied by Landlord,
then Tenant, as its sole remedy, shall have the right to elect to terminate this
Lease at any time thereafter until such Service Failure is restored without
penalty, by delivering written notice to Landlord of its election thereof.  The
foregoing termination right shall not apply if the Service Failure is due to
fire or other casualty.  Instead, in such an event, the terms and provisions of
Article 15 shall apply.

 

8.             Alterations; Repairs; Maintenance; Signs.

 

8.1          Repairs; Maintenance.

 

(i)            Landlord shall, at its sole cost and expense, keep the Building’s
exterior walls, footings, structural portions of load-bearing walls, and
structural columns and beams (collectively, the “Building Structure”) in good
repair and shall make all needed repairs and replacements.  Landlord shall also
keep (a) the Building’s roof, (b) the Building’s associated surface parking
areas, (c) the Common Area, and (d) Tenant Capital Improvement Items in good
repair and shall make all needed repairs and replacements, the cost of which can
be passed through to Tenant to the extent permitted by Section 4.2 above. 
Landlord, however, shall not be required to make any repairs occasioned by the
wrongful act or negligence of Tenant, its agents, contractors, employees,
subtenants, invitees, customers, licensees and concessionaires (collectively,
the “Tenant Related Parties”).  In the event the Premises should become in need
of repairs or replacements required to be made by Landlord hereunder, Tenant
shall give prompt written notice thereof to Landlord and Landlord shall have a
reasonable time after receipt by Landlord of such written notice in which to
make such repairs.  Landlord shall not be liable to Tenant for any interruption
of Tenant’s business or inconvenience caused due to any work performed in the
Premises pursuant to Landlord’s rights

 

10

--------------------------------------------------------------------------------

 

and obligations under this Lease; provided that Landlord shall use diligent
efforts to complete such repairs as expeditiously as possible and in performing
such work Landlord shall use commercially reasonable efforts consistent with
Similar Owners to minimize any interference with Tenant’s use or occupancy of
the Premises.  Landlord shall use efforts consistent with Similar Owners to keep
the parking areas and sidewalks of the Property free and clear of dirt, rubbish,
ice and snow.  To the extent allowed by law, Tenant waives the right to make
repairs at Landlord’s expense under any Laws now or hereafter in effect. 
Notwithstanding the foregoing, if the Premises, or any portion of the Premises,
is made untenantable for a period in excess of three (3) consecutive business
days as a result of Landlord’s failure to comply with the terms of this
paragraph, then Tenant, as its sole remedy, shall be entitled to receive an
abatement of Rent payable hereunder during the period beginning on the fourth
(4th) consecutive business day of such failure and ending on the day Landlord
performs as required under this paragraph.  If the entire Premises has not been
rendered untenantable by Landlord’s failure to perform, the amount of abatement
that Tenant is entitled to receive shall be prorated based upon the percentage
of the Premises rendered untenantable and not used by Tenant.  If Landlord fails
to take any action which Landlord is obligated to take under Section 6.1 with
respect to Landlord’s Work or under this Section 8.1, Tenant may deliver written
notice thereof to Landlord (“Initial Notice”).  The Initial Notice must
specifically describe the action that is required of Landlord to satisfy the
requirements of said Section 6.1 or this Section 8.1.  If within three
(3) business days of receiving Tenant’s Initial Notice, Landlord fails to cure
or commence to cure the items specified in the Initial Notice, Tenant may
deliver to Landlord a second notice (“Reminder Notice”).  The Reminder Notice
must include a copy of the Initial Notice and specify that Tenant will have the
rights granted under said Section 6.1 or this Section 8.1 if Landlord fails to
cure or commence to cure the specified items within three (3) business days of
receipt of the Reminder Notice.  If Landlord fails to take or commence to take
(and diligently pursue to completion) the required action within three
(3) business days of receiving the Reminder Notice or, in the event of any
emergency condition which will likely render all or any portion of the Premises
unusable, such as flooding, without sending any Initial Notice or Reminder
Notice, then Tenant may, subject to the terms of this Section 8.1, proceed to
take the required action with respect to the Premises (but solely on its own
behalf, and not as the agent of Landlord).  Unless Landlord delivers a written
objection to Tenant as set forth below, Landlord will reimburse Tenant for
Tenant’s reasonable out-of-pocket costs and expenses in taking such action
within thirty (30) days after receiving an invoice from Tenant setting forth a
reasonably particularized breakdown of such costs and expenses.  If Landlord
does not so object and does not pay such invoice within sixty (60) days after
Landlord receives the invoice, then Tenant may thereafter deduct from Base Rent
the amount set forth in such invoice; provided that in no event may Tenant
deduct more than fifty percent (50%) of the Base Rent due during any single
month as a result of the rights granted under this Section 8.1.  If, however,
Landlord delivers to Tenant, within thirty (30) days after receiving Tenant’s
invoice, a written objection to the payment of such invoice setting forth with
reasonable particularity any defenses to payment Landlord believes it has (such
as, for example, any claim that all or any portion of such action did not have
to be taken by Landlord pursuant to the terms of this Lease, or that the charges
are excessive (in which case Landlord will pay the amount it contends would not
have been excessive, or other justifiable reasons), then Tenant will not be
entitled to make any deduction from Base Rent, and if the parties are unable to
resolve Landlord’s objections then Tenant, as Tenant’s sole remedy, may
institute an action at law to collect the unpaid amount.  The provisions of this
Section 8.1 will not operate to exclude from Expenses any item properly
includable therein.

 

(ii)           Tenant shall keep the Premises in good, clean and habitable
condition and shall at its sole cost and expense keep the same free of dirt,
rubbish, insects, rodents, vermin and other pests and make all needed repairs
and replacements, including replacement of cracked or broken glass, except for
repairs and replacements required to be made by Landlord.  Without limiting the
coverage of the previous sentence, it is understood that Tenant’s
responsibilities include the repair and replacement of the Premises’ and
Building’s HVAC, life-safety, plumbing, electrical, and mechanical systems; all
doors, overhead or otherwise, glass and levelers located in the Premises or
otherwise available at the Premises for Tenant’s use, the roof and the parking
lot (collectively, the “Building Systems”) in accordance with all applicable
Laws.  Notwithstanding the foregoing, if any of the foregoing repairs or
replacements are Tenant Capital Improvement Items (defined below), they will be
performed by Landlord pursuant to 8.1(i) above and chargeable to Tenant as
Expenses pursuant to Section 4.2 above.  For purposes of this Lease, “Tenant
Capital Improvement Items” are items which would be deemed a capital improvement
under GAAP, so long as the same are not required to be made to, or as a result
of, any Alteration (including without limitation to or as a result of any
Separately Insurable Alteration [defined in Section 8.2 below]), it being the
understanding of the parties hereto that all repairs and replacements to or on
account of Alterations shall be performed by, and at the sole cost and expense
of, Tenant pursuant to this paragraph (ii).  Notwithstanding the foregoing,
Landlord shall be responsible for the costs of maintenance and repair with
respect to the Building’s

 

11

--------------------------------------------------------------------------------


 

HVAC that currently serve the Building (specifically excluding the five [5]
rooftop units that were abandoned or relinquished by former occupants of the
Building and do not currently provide HVAC to the Building [the “Abandoned
Units”], which neither Landlord nor Tenant are obligated to maintain or repair
except as expressly provided below) during the first twelve (12) months of the
Term and such costs shall not be included in Expenses hereunder.  Furthermore,
in the event, at any time and from time to time during the Lease, Tenant elects
to utilize one or more of the Abandoned Units to serve the Premises, Landlord
will reimburse Tenant for the out-of-pocket cost incurred by Tenant for any
repair or maintenance thereto during the first twelve (12) months of such use
(or such lesser period of time in the event of the earlier expiration or
termination of the Term), up to a maximum sum of $2,000.00 per each of the
Abandoned Units so utilized (the “Abandoned Units Allowance”).  The Abandoned
Units Allowance or appropriate portion thereof will be paid to Tenant within
thirty (30) days of Landlord’s receipt of paid invoices for maintenance and/or
repair costs.  The Abandoned Units Allowance is not chargeable to Tenant as
Expenses.  Tenant covenants and agrees that all water and wash closets, drinking
fountains and other plumbing fixtures will not be used for any purpose other
than those for which they were constructed, and no sweepings, rubbish, rags,
coffee grounds or other substances may be thrown therein. Tenant shall store all
trash and garbage in proper receptacles or other facilities for such purpose
within the Premises or in a trash dumpster or similar container; and Tenant
shall arrange for the regular pick-up of such trash and garbage at Tenant’s
expense.  If any repairs required to be made by Tenant hereunder are not made
within thirty (30) days after written notice delivered to Tenant by Landlord,
then unless Tenant is diligently pursuing the completion of such repairs,
Landlord may at its option make such repairs without liability to Tenant for any
loss or damage which may result to its stock or business by reason of such
repairs (provided that Landlord shall use efforts consistent with other Similar
Owners to complete such repairs in a timely manner without unreasonable
interference to Tenant’s conduct of business) and Tenant shall pay to Landlord
upon demand, as Rent hereunder, the cost of such repairs plus interest at the
rate of eight percent (8%) per annum, such interest to accrue continuously from
the date of payment by Landlord until repayment by Tenant.  Notwithstanding the
foregoing, Landlord shall have the right to make such repairs without notice to
Tenant in the event of an emergency if Tenant is not diligently performing the
same.  If, during repair, Landlord elects to store any personal property of
Tenant, including goods, wares, merchandise, inventory, trade fixtures and other
personal property of Tenant, same shall be stored at the sole risk of Tenant. 
Except to the extent the same results from the negligence or willful misconduct
of Landlord or its agents, Landlord or its agents shall not be liable for any
loss or damage to persons or property resulting from fire, explosion, falling
plaster, steam, gas, electricity, water or rain which may leak from any part of
the Premises or from the pipes, appliances or plumbing works therein or from the
roof, street or subsurface or from any other places, or from the act or
negligence of any other tenant or any officer, agent, employee, contractor or
guest of any such tenant.

 

8.2           Alterations.  Tenant shall not make any alterations, additions or
improvements to the Premises including, without limitation, the installation of
satellite dishes, antennae or similar equipment (each, an “Alteration” and
collectively, the “Alterations”) without the prior written consent of Landlord,
which Landlord’s consent shall not be unreasonably withheld or conditioned, and
in compliance with Landlord’s reasonable requests regarding any installation
required, except for the installation of unattached, movable trade fixtures
which may be installed without drilling, cutting or otherwise defacing the
Premises. Landlord shall respond to Tenant within thirty (30) days following
receipt of Tenant’s request for approval of a proposed Alteration; it being
further agreed that, solely with respect to any Separately Insurable Alteration
(defined below), if Landlord does not so respond within such 30 day period and
continues to fail to respond within fifteen (15) days following Landlord’s
receipt of Tenant’s written notice of such failure, Landlord shall be deemed to
have approved the Separately Insurable Alteration in question. Any Alteration
(other than a Cosmetic Alteration [defined below]) that is (i) solely an
improvement or betterment to the Property (as opposed to a replacement or repair
of any existing portion of the Property), (ii) capable of being insured
separately from the balance of the Building and (iii) not integral to the
Building or Property such that the Building or Property could operate as a full
architectural unit and in substantially similar condition as it exists as of the
Commencement Date without the same, shall hereinafter be a “Separately Insurable
Alteration”.  For purposes of clarification, to the extent they comply with the
provisions set forth above and may be covered by the improvements and
betterments insurance coverage maintained by Tenant, fixtures and other items or
Alterations which may attach to the Property shall be considered Separately
Insurable Alterations.  In no event will Tenant be permitted to attach to the
outside walls of the Premises or Building any awnings or other projections,
except any signage expressly approved under this Lease.  However, consent shall
not be required for any Alterations that satisfy all of the following criteria
(a “Cosmetic Alteration”):  (1) is of a cosmetic nature such as painting,
wallpapering, hanging pictures and installing carpeting; (2) is not visible from
the exterior of the Premises or Building; (3) will not materially adversely
affect the systems or structure of the Building; and (4) does not require work
to be performed

 

12

--------------------------------------------------------------------------------


 

inside the walls or above the ceiling of the Premises.  However, even though
consent is not required, the performance of Cosmetic Alterations shall be
subject to all the other provisions of this Article 8.  Tenant shall furnish
complete plans and specifications to Landlord for its approval at the time it
requests Landlord’s consent to any Alterations if the desired Alterations:
(i) will affect the Building Systems or Building Structure; or (ii) will require
the filing of plans and specifications with any governmental or
quasi-governmental agency or authority; or (iii) will cost in excess of Fifty
Thousand Dollars ($50,000.00).  Prior to commencement of any Alterations Tenant
shall deliver to Landlord any building permit required by applicable Laws and a
copy of the executed construction contract(s).  Except with respect to the
Alterations Tenant intends to perform in connection with its initial occupancy
of the Premises (for which no fees shall be payable), Tenant shall reimburse
Landlord within thirty (30) days after the rendition of a bill for all of
Landlord’s actual out-of-pocket costs incurred in connection with any
Alterations, including all engineering, outside consulting, and construction
fees incurred by or on behalf of Landlord for the review and approval of
Tenant’s plans and specifications and for the monitoring of construction of the
Alterations.  If Landlord consents to the making of any Alteration, such
Alteration shall be made by Tenant at Tenant’s sole cost and expense by a
contractor approved in writing by Landlord.  Tenant shall require its contractor
to maintain insurance in such amounts and in such form as detailed in paragraphs
(b) and (e) on Exhibit H attached hereto.  If the Alterations which Tenant
causes to be constructed result in Landlord being required to make any
alterations and/or improvements to other portions of the Premises, as
applicable, in order to comply with any applicable Laws, which alterations would
not otherwise not need to be made but for such Alterations by Tenant, then
Tenant shall reimburse Landlord upon demand for all costs and expenses incurred
by Landlord in making such alterations and/or improvements.  Subject to the
provisions of Article 18 of this Lease, any Alterations made by Tenant shall
become the property of Landlord upon installation and shall remain on and be
surrendered with the Premises upon the expiration or sooner termination of this
Lease, except Tenant shall upon demand by Landlord, at Tenant’s sole cost and
expense, remove all or any portion of any Alterations made by Tenant which are
designated by Landlord to be removed and repair and restore the Premises in a
good and workmanlike manner to their original condition, reasonable wear and
tear excepted.  Notwithstanding the foregoing, Tenant, at the time it requests
approval for any Alterations or at any time thereafter, may request in writing
that Landlord advise Tenant whether the Alterations or any portion of the
Alterations must be removed upon the expiration or sooner termination of this
Lease.  Within fifteen (15) days after receipt of Tenant’s request, Landlord
shall advise Tenant in writing as to which portions of the Alterations, if any,
will be required to be removed.  If Tenant sends such request to both Landlord
and Landlord’s Mortgagee and if Landlord thereafter fails to so advise Tenant
and continues to fail to advise Tenant within five (5) days after receipt by
Landlord and Landlord’s Mortgagee of Tenant’s notice of such failure, Landlord
will be deemed to have determined that the Alterations need not be removed upon
the expiration or sooner termination of this Lease.

 

8.3           Performance of Work.  All work described in this Article 8 shall
be performed only by contractors and subcontractors approved in writing by
Landlord, such approval not to be unreasonably withheld, conditioned or
delayed.  In the event that Tenant sends notice of a request for approval of a
contractor and/or subcontractor to Landlord, Landlord shall respond to Tenant
within thirty (30) days following receipt of Tenant’s request.  The parties
agree that Landlord’s approval of the general contractor to perform the
Alterations shall not be considered to be unreasonably withheld if any such
general contractor (i) does not have trade references reasonably acceptable to
Landlord, (ii) does not maintain insurance as required pursuant to the terms of
this Lease, (iii) does not have the ability to be bonded for the work in an
amount of no less than $2,000,000.00, or (iv) is not licensed as a contractor in
the state/municipality in which the Premises is located.  Tenant acknowledges
the foregoing is not intended to be an exclusive list of the reasons why
Landlord may reasonably withhold its consent to a general contractor.  Tenant
shall provide Landlord with the identities, mailing addresses and telephone
numbers of all persons performing work or supplying materials prior to beginning
such construction and Landlord may post on and about the Premises notices of
non-responsibility pursuant to applicable Laws.  All construction work done by
Tenant within the Premises shall be performed in a good and workmanlike manner
with materials consistent with the quality and age of materials used in similar
tenant improvement project in buildings owned by Similar Owners, lien-free and
in compliance with all Laws. Landlord’s consent to or approval of any
alterations, additions or improvements shall not constitute a representation or
warranty by Landlord, nor Landlord’s acceptance, that the same comply with sound
architectural and/or engineering practices or with all applicable Laws, and
Tenant shall be solely responsible for ensuring all such compliance.  All work
affecting the roof of the Building must be performed by Landlord’s roofing
contractor or a contractor approved by Landlord (such approval not to be
unreasonably withheld, conditioned or delayed) and no such work will be
permitted if it would void or reduce any warranty on the roof.  Tenant agrees to
indemnify, defend and hold Landlord harmless against any loss, liability or
damage resulting from such work.  The foregoing indemnity shall survive the
expiration or earlier termination of this Lease.

 

13

--------------------------------------------------------------------------------


 

8.4           Mechanics Liens.  All work performed, materials furnished, or
obligations incurred by or at the request of Tenant shall be deemed authorized
and ordered by Tenant only, and Tenant shall not permit any mechanic’s liens to
be filed against the Premises in connection therewith.  Upon completion of any
such work, Tenant shall deliver to Landlord final lien waivers from all
contractors, subcontractors and materialmen who performed such work.  If such a
lien is filed, then Tenant shall, within thirty (30) days after Landlord has
delivered notice of the filing thereof to Tenant (or such earlier time period as
may be necessary to prevent the forfeiture of the Premises, or any interest of
Landlord therein or the imposition of a civil or criminal fine with respect
thereto), either: (1) pay the amount of the lien and cause the lien to be
released of record; or (2) diligently contest such lien and deliver to Landlord
a bond or other security reasonably satisfactory to Landlord.  If Tenant fails
to timely take either such action, then Landlord may pay the lien claim, and any
amounts so paid, including expenses and interest, shall be paid by Tenant to
Landlord within ten (10) days after Landlord has invoiced Tenant therefore. 
Nothing herein shall be deemed a consent by Landlord to any liens being placed
upon the Premises, or Landlord’s interest therein due to any work performed by
or for Tenant or deemed to give any contractor or subcontractor or materialman
any right or interest in any funds held by Landlord to reimburse Tenant for any
portion of the cost of such work.  Tenant shall indemnify, defend and hold
harmless Landlord, its property manager, if any, and their respective officers,
directors, shareholders, partners, employees, managers, contractors, attorneys
and agents (collectively, the “Indemnitees”) from and against all claims,
demands, causes of action, suits, judgments, damages and expenses, including
attorneys’ fees in any way arising from or relating to the failure by Tenant to
pay for any work performed, materials furnished, or obligations incurred by or
at the request of Tenant.  The foregoing indemnity shall survive termination or
expiration of this Lease.

 

8.5           Signs.  Tenant shall not place or permit to be placed any signs
upon the roof of the Building, upon any exterior area of the Building or upon
the Property unless (i) the same are professionally prepared and consistent in
quality and nature with signs located upon or appurtenant to buildings owned by
Similar Owners, (ii) Tenant complies with all applicable Laws, and (iii) such
signage is installed, maintained and removed at Tenant’s sole cost and expense. 
Except with respect to the existing monument signage at the Property which
currently advertises the name of the owner of the Property, Tenant shall have
the exclusive right to place signage on the Building and the Property, subject
to compliance with all applicable Laws.  Landlord shall have the right, without
Tenant’s prior written consent, to change the name or names on the existing
monument signage to reflect a change in ownership and/or management of the
Building or Property and for no other reasons; provided, if pursuant to an
amendment to this Lease executed and delivered by Landlord and by Tenant the
Building is converted to a multi-tenant building, Landlord shall have (a) the
right to modify the monument signage to reflect the various tenants of the
Building, and (b) make such other changes to the monument signage with respect
to such conversion of the Building that Landlord deems prudent or desirable; it
being agreed, however, that any change pursuant to clause (b) shall be subject
to Tenant’s prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed.  Tenant, at its sole cost and expense, upon
the expiration or earlier termination of the Term of this Lease, or the removal
or alteration of its sign for any reason, shall be responsible for the repair,
painting or replacement of the Building fascia surface or other portion of the
Building or Property where signs are attached. If Tenant fails to do so,
Landlord may have the sign removed and the cost of removal shall be payable by
Tenant within ten (10) days of invoice, and such obligation shall survive
termination or expiration of this Lease.

 

9.             Use.

 

Tenant shall have the right to use the Premises only for office, warehouse,
manufacturing and distribution purposes including, without limitation, the
manufacture of batteries for use in hybrid vehicles and as emergency power
sources for municipalities, as well as any other use approved by Landlord, which
approval shall not be unreasonably withheld so long as such use (i) is in
keeping with uses of buildings owned by Similar Owners, (ii) will not negatively
impact the value of the Property, and (iii) will not create materially more
hazardous materials at or on the Property, and shall comply with all Laws
relating to the use, condition, access to, and occupancy of the Premises and
will not commit waste, overload the Building Structure or the Building Systems
or subject the Premises to any use that would damage the Premises.  Tenant, at
its sole cost and expense, shall obtain and keep in effect during the Term, all
permits, licenses, and other authorizations necessary to permit Tenant to use
and occupy the Premises for the use specified above in accordance with all
applicable Laws.  Tenant will not create or allow obnoxious or harmful fumes,
odors, smoke or other discharges which may create a nuisance, nor will it or any
of its agents, contractors or employees fuel or refuel any vehicles, including
trucks, on the Property.  Further, Tenant shall not

 

14

--------------------------------------------------------------------------------


 

knowingly conduct or permit to be conducted in the Premises any activity, or
place any equipment in or about the Premises or the Building, which will
invalidate the insurance coverage in effect or increase the rate of fire
insurance or other insurance on the Premises or the Building (Landlord hereby
agreeing that Tenant’s use of the Premises for the manufacture of batteries for
use in hybrid vehicles and as emergency power sources for municipalities or uses
similar or related thereto shall not so invalidate any insurance coverage or
increase the rate of insurance).  If any invalidation of coverage or increase in
the rate of fire insurance or other insurance occurs or is threatened by any
insurance company due to activity conducted from the Premises, or any act or
omission by Tenant or any Tenant Related Parties, Tenant shall be liable for
such increase.  Notwithstanding the foregoing or any other provision of this
Lease, however, Tenant shall not be responsible for compliance with Laws
requiring (i) structural repairs or modifications to the Building, or
(ii) installation of new building service equipment such as fire detection or
suppression equipment, unless such repairs, modifications or installations are
(a) due to the negligence or willful misconduct of Tenant or any Tenant Related
Parties, or (b) arise from the conduct of Tenant’s particular business in the
Premises or from Tenant’s improvements in the Premises.

 

10.           Assignment and Subletting.

 

10.1         Tenant may not assign this Lease or any interest herein or sublet
the whole or any part of the Premises, or permit the same to be occupied by
anyone other than Tenant, without the prior written consent of Landlord, which
consent will not be unreasonably withheld, conditioned or delayed and which will
be deemed granted to the extent Landlord fails to respond to any request for
consent within thirty (30) days following delivery of the request and all of the
applicable information relating to the assignment or subletting, including any
financial documentation regarding the proposed assignee or subtenant reasonably
requested by Landlord.

 

10.2         Notwithstanding any assignment or subletting, permitted or
otherwise, Tenant shall at all times remain directly, primarily and fully
responsible and liable for the payment of the Rent specified in this Lease and
for compliance with all of its other obligations under the terms, provisions and
covenants of this Lease.  Upon the occurrence of any Default, if the Premises or
any part of them are then assigned or sublet, Landlord, in addition to any other
remedies provided in this Lease or provided by law, may, at its option, collect
directly from such assignee or subtenant all rents due and becoming due to
Tenant under such assignment or sublease and apply such rent against any sums
due to Landlord from Tenant under this Lease, and no such collection shall be
construed to constitute a novation or release of Tenant from the further
performance of Tenant’s obligations under this Lease.

 

10.3         Intentionally deleted.

 

10.4         In the event that Tenant sells, sublets, assigns or transfers this
Lease other than pursuant to Section 10.8 below, Tenant shall pay to Landlord as
additional rent an amount equal to fifty percent (50%) of any Increased Rent (as
defined below), less the Costs Component (as defined below), when and as such
Increased Rent is received by Tenant.  As used in this Section, “Increased Rent”
shall mean the excess of (i) all rent and other consideration which Tenant
actually receives by reason of any sale, sublease, assignment or other transfer
of this Lease, over (ii) the rent otherwise payable by Tenant under this Lease
at such time.  For purposes of the foregoing, any consideration received by
Tenant in form other than cash shall be valued at its fair market value as
determined by Tenant in good faith.  The “Costs Component” is that amount which,
if paid monthly, would fully amortize on a straight-line basis, over the entire
period for which Tenant is to receive Increased Rent, the reasonable costs
incurred by Tenant for leasing commissions and tenant improvements in connection
with such sublease, assignment or other transfer.  In addition, Tenant shall
first be entitled to deduct from any Increased Rent the following: (a) the gross
revenue paid to Landlord by Tenant with respect to the subject portion of the
Premises during the period commencing on the date Tenant vacates the subject
portion of the Premises until the date the assignee or sublessee is obligated to
pay rent pursuant to its assignment or sublease; (b) improvement allowances or
other economic concessions granted by Tenant to the assignee or sublessee;
(c) the unamortized costs of initial and subsequent improvements to the subject
portion of the Premises paid for by Tenant; (d) costs incurred by Tenant to buy
out or take over the previous lease of the assignee or sublessee; (e) all costs
incurred by Tenant to advertise the subject portion of the Premises for
assignment or sublease; and (f) brokerage commissions and/or legal fees paid by
Tenant in connection with the assignment or sublease.

 

10.5         Notwithstanding any other provision hereof, Tenant shall have no
right to make (and Landlord shall have the absolute right to refuse consent to)
any assignment of this Lease or sublease of any portion of the

 

15

--------------------------------------------------------------------------------


 

Premises if at the time of either Tenant’s notice of the proposed assignment or
sublease or the proposed commencement date thereof, there shall exist any
uncured Default of Tenant, or if the proposed assignee or sublessee is an
entity:  (a) with which Landlord is already in negotiation as evidenced by the
issuance of a written proposal; (b) intentionally deleted; (c) is a governmental
agency; (d) intentionally deleted; (e) with which the payment for the sublease
or assignment is determined in whole or in part based upon its net income or
profits; or (f) would subject the Premises to a use which would:  (i) require
any addition to or modification of the Premises or the Building in order to
comply with building code or other governmental requirements (unless the same
are paid for by Tenant or such assignee or sublessee; or, (ii) involve a
violation of Article 9 of this Lease.  Tenant expressly agrees that Landlord
shall have the absolute right to refuse consent to any assignment or sublease
such as is described in this Section 10.5, and that for the purposes of any
statutory or other requirement of reasonableness on the part of Landlord such
refusal shall be reasonable.

 

10.6         Upon any request to assign or sublet, Tenant will pay to Landlord,
on demand, a sum equal to all of Landlord’s reasonable out-of-pocket costs,
including reasonable attorney’s fees, incurred in investigating and considering
any proposed or purported assignment or pledge of this Lease or sublease of any
of the Premises, regardless of whether Landlord shall consent to, refuse
consent, or determine that Landlord’s consent is not required for, such
assignment, pledge or sublease.  Any purported sale, assignment, mortgage,
transfer of this Lease or subletting which does not comply with the provisions
of this Article 10 shall be void.

 

10.7         Except as permitted under Section 10.8 below, if Tenant is a
corporation, limited liability company, partnership or trust, any transfer or
transfers of or change or changes within any twelve (12) month period in the
number of the outstanding voting shares of the corporation or limited liability
company, the general partnership interests in the partnership or the identity of
the persons or entities controlling the activities of such partnership or trust
resulting in the persons or entities owning or controlling a majority of such
shares, partnership interests or activities of such partnership or trust at the
beginning of such period no longer having such ownership or control shall be
regarded as equivalent to an assignment of this Lease to the persons or entities
acquiring such ownership or control and shall be subject to all the provisions
of this Article 10 to the same extent and for all intents and purposes as though
such an assignment.

 

10.8         Notwithstanding the foregoing, Landlord’s consent shall not be
required, and only the provisions of Section 10.2 of this Article 10 will apply
(and the remainder of Article 10 will not apply), in the event of any
(i) transfers of shares in Tenant or its Affiliates in the public markets,
(ii) assignment or subletting to an Affiliate (defined below), (iii) collateral
assignment as security in connection with a financing transaction,
(iv) assignment or subletting to a joint venture party or other party with whom
Tenant or any Affiliate has a contractual or other business relationship, or
(v) change in control of Tenant (provided, however, that in the case of an
assignment under (ii) or (iv) above, that either (a) the proposed transferee has
financial strength equal to or greater than Tenant’s as of the date of such
transfer, or (b) Tenant agrees to remain primarily liable on the Lease).  For
purposes of this Section 10.8, “Affiliate” means: (x) any entity which controls,
is controlled by or is under common control with Tenant, (y) any successor to
Tenant by merger, consolidation or reorganization, or (z) any purchaser of all
or substantially all of the assets or stock of Tenant as a going concern. 
Promptly following any transfer pursuant to this Section 10.8 Landlord shall be
notified of such transfer and be given a duplicate of any assignment or sublease
documentation relating to the same.

 

11.           Insurance.

 

11.1         Required Insurance; Insurance for Separately Insurable Alterations.

 

11.1.1      Except as expressly set forth in Section 11.1.2 below, Tenant shall
maintain during the Term the insurance detailed on Exhibit H attached hereto. 
Wheresoever and howsoever set forth in said Exhibit H, the parties agree that
(i) “Mortgagor” shall be deemed to mean Tenant (except [x] with respect to the
second time such term is used in the sixth sentence of paragraph (a) thereof, at
which time “Mortgagor” shall be deemed to mean Tenant or Landlord, and [y]
inasmuch as Landlord is responsible for the maintenance of the same pursuant to
Section 11.1.2 below, in paragraphs (g) [relating to business income] and
(h) [relating to terrorism] “Mortgagor” shall be deemed to mean Landlord),
(ii) “Mortgage” shall be deemed to mean this Lease; (iii) “Improvements” shall
be deemed to mean the Building and all associated improvements located upon the
Property; (iv) “Mortgagee” shall be deemed to mean Landlord’s Mortgagee;
(v) each of “Debt,” “Note,” “Rents,” “Profits,” and “Loan” shall be as

 

16

--------------------------------------------------------------------------------


 

defined in the Mortgage; (vi) “Real Estate” shall be deemed to mean the
Property; (vii) Tenant will meet the requirements of paragraph (e) if the
required coverages are covered by Tenant’s Property Insurance (defined below),
and (viii) the insurers of Tenant shall provide at least thirty (30) days’
prior  written notice to Landlord’s Mortgagee prior to (A) any policy reduction,
cancellation or termination for any reason and (B) any modification thereof
which affects the interest of Landlord’s Mortgagee.  Further, the parties agree
that the current MAI appraisal value of the Building is $17,000,000.00.  To the
extent that the same is available, Tenant shall separately maintain alterations
and betterments insurance with respect to any Separately Insurable Alteration
for each such Separately Insurable Alteration’s full replacement cost (insurable
value) (any such insurance the “Alterations Insurance”), and shall further
maintain insurance (full replacement cost [insurable value]) with respect to all
of the items included in Tenant’s Property (“Tenant’s Property Insurance”), in
both cases providing protection against perils included within the standard form
of “all-risks” fire and casualty insurance policy.  Notwithstanding anything to
the contrary set forth in this Lease, Tenant shall be designated as the sole
insured and/or loss payee with regard to the Alterations Insurance and the
Tenant’s Property Insurance.  The address for the mortgagee set forth in
paragraph (j) on Exhibit H is amended to read as follows:

 

“Bank of America, National Association, as successor by merger to LaSalle Bank
National Association, as Trustee for the registered holders of Bear Sterns
Commercial mortgage Securities Inc., Commercial mortgage Pass-Through
Certificates, 2007-PWR16

c/o Prudential Asset Resources, Inc.

2100 Ross Avenue, Suite 2500

Dallas, Texas 75201.”

 

Except as expressly provided above, Landlord shall also be named as additional
insured under all liability policies, and Landlord or its designee shall be the
loss payee on all property insurance and rent loss insurance (it being
understood that as of the Commencement Date the foregoing Bank of America,
National Association, shall be Landlord’s designee as the loss payee for rent
loss insurance).

 

11.1.2      Landlord shall maintain during the Term the insurance detailed in
paragraphs (g) [relating to business income] and (h) [relating to terrorism] on
Exhibit H attached hereto; provided, however, with respect to such business
income insurance, and notwithstanding anything to the contrary set forth in said
paragraph (g), to the extent reasonably available Landlord shall obtain coverage
to reflect income during a twenty-four month period in lieu of an eighteen month
period.  The premium for compliance with said paragraph (g) shall be included in
Expenses; the premium for compliance with said paragraph (h) shall not be
included in Expenses or otherwise reimbursed to Landlord by Tenant.  Such other
insurance on the Property or on any replacements or substitutions thereof or
additions thereto as may from time to time be required by Mortgagee against
other insurable hazards or casualties which are not expressly set forth on
Exhibit H attached hereto and which at the time are commonly insured against in
the case of property similarly situated, including, without limitation,
sinkhole, mine subsidence, earthquake and environmental and law and ordinance
insurance, due regard being given to the height and type of buildings, their
construction, location, use and occupancy, shall, if not directly carried by
Tenant, be carried by Landlord and the premiums therefore will be included in
Expenses.

 

11.2         Certificates, Subrogation and Other Matters.  Tenant shall provide
Landlord with certificates evidencing the insurance coverage required hereunder
prior to the Commencement Date.  Each party hereto hereby releases the other
party (and their respective agents, officers and employees) from any liability,
right of recovery, claim, action or cause of action the other party may have on
account of such loss, cost, damage or expense which arises from any peril that
would be covered by a Special Form replacement cost policy of insurance
regardless of the insurance actually carried by such party, the extent of any
recovery thereunder or the negligence of the party being released or its agents,
contractors, officers or employees and waives any right of subrogation that
might otherwise exist in or accrue to any person on account thereof, including
that of the insurance carriers of the other party.  All insurance policies
carried by either party with respect to its property located within or
constituting a part of the Property or the Premises or with respect to
Landlord’s or Tenant’s respective businesses (which shall include, without
limitation, loss of earnings and loss or damage with respect to Tenant’s
leasehold interest in the case of Tenant and loss of rents in the case of
Landlord), whether or not required to be carried by this Lease, shall permit the
waiving of any right of recovery on the part of the insured against the other
party for any loss or damage to the extent such rights have been waived by the
insured prior to the occurrence of such loss or damage.  For the purpose

 

17

--------------------------------------------------------------------------------


 

of the foregoing waiver, the amount of any deductible applicable to any loss or
damage shall be deemed covered by the insured under the insurance policy to
which such deductible relates.

 

11.3         Waiver of Claims.  Except for claims arising from the negligent
acts of Landlord or Landlord’s agents, employees or contractors and for the
abatement rights expressly contained in this Lease, Tenant waives all claims
against Landlord for injury or death to persons, damage to property or to any
other interest of Tenant sustained by Tenant or any party claiming through or
under Tenant resulting from (i) any occurrence in or upon the Premises;
(ii) leaking of roofs, bursting, stoppage or leaking of water, gas, sewer or
steam pipes or equipment, including sprinklers; (iii) wind, rain, snow, ice,
flooding, freezing, fire, explosion, earthquake, excessive heat or cold, fire or
other casualty; (iv) the Property, Premises, systems or equipment being
defective, out of repair, or failing, and (v) vandalism, malicious mischief,
theft or other acts or omissions of any other parties, including, without
limitation, other tenants, contractors and invitees at the Property.  To the
extent that Tenant is required to or does carry insurance hereunder, Tenant
agrees that Tenant’s property loss risks shall be borne by such insurance, and
Tenant agrees to look solely to and seek recovery only from its insurance
carriers in the event of such losses.  For purposes of this Article, any
deductible amount shall be treated as though it were recoverable under such
policies.

 

12.           Subordination; Attornment; Notice to Landlord’s Mortgagee.

 

12.1         Subordination.  This Lease shall be subordinate to any deed of
trust, mortgage or other security instrument or any ground lease (each, a
“Mortgage”), that now or hereafter covers all or any part of the Premises (the
mortgagee under any such Mortgage, beneficiary under any such deed of trust,
holder or secured party under any such security instrument, or the lessor under
any such ground lease is referred to herein as a “Landlord’s Mortgagee”).  The
provisions of this Section shall be self-operative and no further instrument of
subordination shall be required; provided that Landlord provides Tenant with a
non-disturbance, subordination, and attornment agreement (an “SNDA”) in favor of
Tenant from Landlord’s Mortgagee.  Such SNDA in favor of Tenant shall (a) as it
relates to any current Landlord’s Mortgagee, be in form attached hereto as
Exhibit I (the “Current Landlord’s Mortgagee SNDA Form”), and (b) as it relates
to any future Landlord’s Mortgagee, be in form reasonably satisfactory to
Tenant, Landlord and such future Landlord’s Mortgagee and provide that, so long
as Tenant is paying the Rent due under the Lease and is not otherwise in default
under the Lease beyond any applicable cure period, its right to possession and
the other terms of the Lease shall remain in full force and effect.  Such future
Landlord’s Mortgagee SNDA may include other commercially reasonable provisions
in favor of Landlord’s Mortgagee, including, without limitation, additional time
on behalf of Landlord’s Mortgagee to cure defaults of the Landlord and provide
that (a) neither Landlord’s Mortgagee nor any successor-in-interest shall be
bound by (i) any payment of the Base Rent, Additional Rent, or other sum due
under this Lease for more than one (1) month in advance or (ii) any amendment or
modification of the Lease made following the date of such agreement without the
express written consent of Landlord’s Mortgagee or any successor-in-interest,
except to the extent already contemplated by the terms of this Lease; and
(b) neither Landlord’s Mortgagee nor any successor-in-interest will be liable
for (i) any act or omission or warranties of any prior landlord (including
Landlord) except to the extent such act or omission is continuing, (ii) the
breach of any warranties or obligations relating to construction of improvements
on the Property or any tenant finish work performed or to have been performed by
any prior landlord (including Landlord) except to the extent such breach
continues, or (iii) the return of any security deposit, except to the extent
such deposits have been received by Landlord’s Mortgagee, Landlord hereby
agreeing to deliver such deposits to Landlord’s Mortgagee.  Any such SNDA shall,
in any event (a) recognize and acknowledge the continuing effectiveness of the
rights of Tenant contained in Article 25 of this Lease, (b) recognize and
acknowledge the rights of Tenant to offset against rent as expressly set forth
in this Lease, and (c) confirm that the insurance proceeds following any
casualty or condemnation will be applied in accordance with the terms of this
Lease and the provisions of the Current Landlord’s Mortgagee SNDA Form relating
to the same, without regard to the language in any Mortgage or other related
document or instrument; provided, however, that if (b) and (c) above are not in
keeping with an SNDA then being entered into by institutional lenders making
non-recourse mortgage loans to Similar Owners (including Landlord) of buildings
with tenants of a similar credit quality to Tenant, such SNDA shall only be
required to be in keeping with the SNDAs that are then being offered by such
institutional lenders.  Notwithstanding anything appearing herein to the
contrary, so long as Tenant is not in Default of its obligations under this
Lease, Tenant’s possession of the Premises shall not be disturbed by Landlord or
by Landlord’s Mortgagee in the event of a foreclosure or other enforcement of
any Mortgage.  Notwithstanding the foregoing, with regard to Landlord’s current
Landlord’s Mortgagee, Landlord agrees to provide to Tenant an SNDA in form of
the Current Landlord’s Mortgagee SNDA Form.

 

18

--------------------------------------------------------------------------------


 

12.2         Attornment.  Subject to the provisions of Section 12.1 above,
Tenant shall attorn to any party succeeding to Landlord’s interest in the
Premises, whether by purchase, foreclosure, deed in lieu of foreclosure, power
of sale, termination of lease, or otherwise, upon such party’s request, and
shall execute such agreements confirming such attornment as such party may
reasonably request.

 

12.3         Notice to Landlord’s Mortgagee.  Tenant shall not seek to enforce
any remedy it may have for any default on the part of Landlord without first
giving written notice by certified mail, return receipt requested, specifying
the default in reasonable detail, to any Landlord’s Mortgagee whose address has
been given to Tenant.

 

12.4         Landlord’s Mortgagee’s Protection Provisions.  Landlord’s Mortgagee
shall have no liability or responsibility under or pursuant to the terms of this
Lease or otherwise after it ceases to own an interest in the Building.  Nothing
in this Lease shall be construed to require Landlord’s Mortgagee to see to the
application of the proceeds of any loan, and Tenant’s agreements set forth
herein shall not be impaired on account of any modification of the documents
evidencing and securing any loan.

 

13.           Rules and Regulations; Intentionally Deleted.

 

14.           Eminent Domain.

 

If the whole of the Property, or such portion of the Property as to render the
conduct of Tenant’s business at the Property unfeasible, in Tenant’s and
Landlord’s reasonable discretion, is taken or condemned for any public use under
any Laws or by right of eminent domain, or by private purchase in lieu thereof,
this Lease shall terminate effective when the physical taking of said Property
occurs.  If less than a substantial portion of the Property is so taken or
condemned and Tenant, in its reasonable discretion, can continue to conduct
business at the Property on the remaining portion thereof, or if the taking or
condemnation is temporary (regardless of the portion of the Property affected),
this Lease shall not terminate, but the Rent payable hereunder shall be
proportionally abated to the extent of any actual loss of use of the Premises by
Tenant. Landlord, with reasonable diligence and at its expense (to the extent
[i] covered by any condemnation award made available to Landlord by Landlord’s
Mortgagee or [ii] funded or financed by Landlord, in Landlord’s sole discretion,
following Landlord’s Mortgagee’s determination that it will not make any
condemnation award [or, for purposes of Section 15.3 below, insurance proceeds]
available to Landlord but will instead apply the same against the sums due under
the Mortgage [such application of any condemnation award {or, for purposes of
Section 15.3 below, the application of insurance proceeds} to the Mortgage, a
“Payment Application Determination”, such funding by Landlord in the event of a
Payment Application Determination, {whether pursuant to condemnation or
casualty}, “Landlord’s Restoration Funding”]) will restore the remaining portion
of the Property as nearly as practicable to its condition immediately prior to
such taking or condemnation (the “Condemnation Restoration”), and Tenant shall
have no claim against Landlord for the value of any unexpired portion of this
Lease.  Notwithstanding the foregoing, (i) any compensation specifically and
independently awarded to Tenant for loss of business or goodwill shall be the
property of Tenant, and (ii) any compensation awarded for Separately Insurable
Alterations and Tenant’s Property shall be the property of Tenant.  In the event
Landlord’s Mortgagee does not commit to make any condemnation award available to
Landlord (including, without limitation, because of a Payment Application
Determination) within ninety (90) days following the date the physical taking or
condemnation of the Property occurs, then Landlord, in its sole discretion,
within thirty (30) days following the expiration of such ninety (90) day period,
may terminate this Lease by giving Tenant written notice, such termination to be
effective upon Tenant’s receipt of such notice of election to terminate, and
absent such notice of termination, subject to the remaining provisions of this
Article 14, Landlord shall proceed with the Condemnation Restoration without
regard to the cost thereof or the availability of any award or proceeds relating
thereto as part of Landlord’s Restoration Funding.  Within sixty (60) days
following the given taking or condemnation, Landlord will engage a reputable
contractor or architect designated by Landlord and reasonably approved by Tenant
in order to provide Tenant with notice of Landlord’s estimated completion date
for the Condemnation Restoration (“Landlord’s Condemnation Restoration
Completion Estimation Date”).  For purposes of determining the Required
Condemnation Restoration Completion Date (defined below), the Condemnation
Restoration shall be deemed to commence on the earlier of (a) the date Landlord
actually commences the Condemnation Restoration, and (b) the date falling one
hundred twenty (120) days after the given taking or condemnation.  In the event
that the Condemnation Restoration is not substantially completed within a period
that is one hundred fifty percent (150%) of Landlord’s Condemnation Restoration
Completion Estimation Date (such one

 

19

--------------------------------------------------------------------------------


 

hundred fifty percent [150%] period, the “Required Condemnation Restoration
Completion Date”; provided, however, that in no event will the Required
Condemnation Restoration Completion Date be less than one hundred eighty [180]
days from the date Landlord commences the Condemnation Restoration, and further
provided that in the event that the Required Condemnation Restoration Completion
Date is less than seven hundred thirty [730] days from the date of the physical
taking or condemnation, the same shall be subject to force majeure for a period
not to exceed a Required Condemnation Completion Date of seven hundred thirty
[730] days from the date of the physical taking or condemnation), then Tenant
shall have the right, upon written notice to Landlord given within thirty (30)
days after the Required Condemnation Restoration Completion Date, to terminate
this Lease effective as of the date Landlord receives such notice of termination
(“Tenant’s Outside Condemnation Completion Termination Right”).  For instance,
if the Condemnation Restoration is not substantially completed within six
hundred (600) days from the date Landlord commences the Condemnation Restoration
and Landlord’s Condemnation Restoration Completion Estimation Date was four
hundred (400) days, Tenant shall have Tenant’s Outside Condemnation Completion
Termination Right unless such six hundred (600) day period ends less than seven
hundred thirty (730) days from the date of the physical taking or condemnation,
in which case the Required Condemnation Restoration Completion Date is extended
day for day, up to the seven hundred thirtieth (730th) day from the date of the
physical taking or condemnation, for any delays due to force majeure.  However,
if Landlord determines in good faith that it will be unable to substantially
complete the Condemnation Restoration by the Required Condemnation Restoration
Completion Date, Landlord shall have the right to immediately cease its
performance of the Condemnation Restoration and provide Tenant with written
notice (the “Condemnation Restoration Completion Extension Notice”) of such
inability, which Condemnation Restoration Completion Extension Notice shall set
forth the date on which Landlord reasonably believes that the Condemnation
Restoration will be substantially complete.  Tenant shall have the right to
terminate this Lease by providing written notice of termination to Landlord
within twenty (20) days after receipt of the Condemnation Restoration Completion
Extension Notice.  If Tenant does not terminate this Lease within such twenty
(20) day period, the Required Condemnation Restoration Completion Date
automatically shall be amended to be one hundred fifty percent (150%) of the
date set forth in Landlord’s Condemnation Restoration Completion Extension
Notice (subject to force majeure, if applicable pursuant to the foregoing seven
hundred thirty [730] day limitation).  In the event that either or both of the
Premises and the Property are not restored, all condemnation proceeds and awards
shall be payable to Landlord, except that Tenant shall have the right to pursue
an independent claim for compensation with respect to any Separately Insurable
Alteration and Tenant’s Property.

 

15.           Fire or Other Casualty.

 

15.1         Notification and Repair. Tenant shall give prompt notice to
Landlord of (a) any fire or other casualty to the Premises or the Property, and
(b) any damage to, or defect in, any part or appurtenance of the Property’s
sanitary, electrical, HVAC, elevator or other systems located in or passing
through the Premises or any part thereof.  Subject to the provisions of
Section 15.3 below, if either or both of the Property and the Premises is
damaged by fire or other casualty, Landlord shall repair (or cause its agents to
repair) the damage and restore and rebuild the Property (except for Tenant’s
Property and any Separately Insurable Alteration) and/or the Premises (such
repair, the “Casualty Restoration”) with reasonable dispatch after (x) notice to
Landlord of the damage or destruction and (y) the adjustment of the insurance
proceeds attributable to such damage (or, in the event of Landlord’s Restoration
Funding, then without regard to such adjustment), Landlord hereby agreeing to
independently fund the amount of any policy deductibles (unless there is a
triple net conversion under Section 4.4 of the Lease, in which case Tenant shall
be responsible for the same) as well as other administrative fees and expenses
required by Landlord’s Mortgagee, and further agreeing to apply any rental or
business interruption proceeds in the same manner that Rent is applied.  In the
event of any Landlord’s Restoration Funding, subject to the remaining provisions
of this Article 15, Landlord shall proceed with the Casualty Restoration without
regard to the cost thereof or the availability of any proceeds relating thereto
as part of Landlord’s Restoration Funding.  Within sixty (60) days following the
given fire or other casualty, Landlord shall engage a reputable contractor or
architect designated by Landlord and reasonably approved by Tenant in order to
provide Tenant with notice of Landlord’s estimated completion date for the
Casualty Restoration (“Landlord’s Casualty Restoration Completion Estimation
Date”).  For purposes of determining the Required Casualty Restoration
Completion Date (defined in Section 15.3 below), the Casualty Restoration shall
be deemed to commence on the earlier of (A) the date Landlord actually commences
the Casualty Restoration, and (B) the later of (X) the date falling one hundred
twenty (120) days after the given fire or other casualty, and (Y) the date
falling thirty (30) days after Tenant and Landlord select a contractor pursuant
to the method described below in this Section 15.1.  Subject to the provisions
of Section 15.3 below, Tenant shall not

 

20

--------------------------------------------------------------------------------

 

be entitled to terminate this Lease and no damages, compensation or claim shall
be payable by Landlord for purported inconvenience, loss of business or
annoyance arising from any Casualty Restoration of any portion of the Premises
or of the Property pursuant to this Section.  Landlord (or its agents, as the
case may be) shall use its diligent, good faith efforts to make such Casualty
Restoration promptly and in such manner as not to unreasonably interfere with
Tenant’s use and occupancy of the Premises, but Landlord or its agents shall not
be required to do such Casualty Restoration except during normal business hours
of business days.  Prior to commencing such Casualty Restoration, Tenant shall
propose at least three (3) contractors to Landlord, and Landlord shall have the
right to choose from such proposals the contractor to perform the Casualty
Restoration.  The parties agree that Landlord’s approval of the contractor to
perform the Casualty Restoration shall not be considered to be unreasonably
withheld if any such contractor (i) does not have trade references reasonably
acceptable to Landlord, (ii) does not maintain insurance as required pursuant to
the terms of this Lease, (iii) does not have the ability to be bonded for the
work in an amount of no less than 150% of the total estimated cost of the
Casualty Restoration, (iv) does not provide current financial statements
reasonably acceptable to Landlord, or (v) is not licensed as a contractor in the
state/municipality in which the Premises is located.  Tenant acknowledges the
foregoing is not intended to be an exclusive list of the reasons why Landlord
may reasonably withhold its consent to the contractor to perform the Casualty
Restoration.  Landlord shall timely invite Tenant to all progress meetings and
generally keep Tenant apprised of the progress of the Casualty Restoration,
including the sums expended therefore and shall promptly respond to any
reasonable requests for information.  In the event that Tenant, in its
reasonable opinion, believes that Landlord and/or the chosen contractor are not
timely performing the Casualty Restoration or are failing to perform certain
material aspects of the Casualty Restoration, Tenant may provide Landlord
written notice with specificity of such failure and Landlord, within ten
(10) days following receipt of such notice, shall either endeavor to correct
such failure or provide written notice of its dispute of such failure.  In the
event that Landlord fails or refuses to endeavor to correct the specified
failure(s) within such ten (10) day period, Landlord and Tenant shall cooperate
with each other in an effort to resolve such dispute.

 

15.2         Rental Abatement. Provided that any damage to either or both of the
Property and the Premises is not caused by, or is not the result of acts or
omissions (where there was a duty to act) by, any or all of Tenant and the
Tenant Related Parties, if (a) the Property is damaged by fire or other casualty
thereby causing the Premises to be inaccessible or (b) the Premises are
partially damaged by fire or other casualty, the Rent shall be proportionally
abated to the extent of any actual loss of use of the Premises by Tenant, but in
either event the period of Tenant’s right to rent abatement shall not exceed the
greater of twenty four (24) months and the period of coverage under Landlord’s
rent loss insurance policy maintained pursuant to Article 11 above, after which
time Tenant shall again be responsible for the payment of Rent hereunder
irrespective of whether the Casualty Restoration has been completed.

 

15.3         Destruction and Tenant’s Rights. If the Property or the Premises
shall be totally destroyed by fire or other casualty, or if the Property shall
be so damaged by fire or other casualty that (pursuant to Landlord’s Casualty
Restoration Completion Estimation Date): (i) the Casualty Restoration requires
more than three hundred sixty five (365) days (subject to the caveat set forth
in the last sentence of this Section 15.3) or (ii) such Casualty Restoration
requires the expenditure of more than seventy five percent (75%) of the full
insurable value of the Property immediately prior to the casualty or (iii) the
damage (x) is less than the amount stated in (ii) above, but more than thirty
percent (30%) of the full insurable value of the Property; and (y) occurs during
the last two years of Term of this Lease, Tenant shall have the option to
terminate this Lease (by so advising Landlord, in writing) within thirty (30)
days after receipt of Landlord’s Casualty Restoration Completion Estimation
Date.  In such event, the termination shall be effective as of the date upon
which Landlord receives timely written notice from Tenant terminating this Lease
pursuant to the preceding sentence. Subject to Landlord’s termination right set
forth below, if Tenant fails or refuses to timely deliver a termination notice,
this Lease shall remain in full force and effect. Notwithstanding the foregoing,
if either the issuer of any casualty insurance policies on the Property or if
Landlord’s Mortgagee does not commit to make sufficient proceeds for the
Casualty Restoration available to Landlord (including, without limitation,
because of a Payment Application Determination) within ninety (90) days of the
Casualty and Landlord, at its sole discretion, elects not to provide Landlord’s
Restoration Funding, then Landlord may, within thirty (30) days following the
expiration of such ninety (90) day period, at its sole discretion, terminate
this Lease by giving written notice to Tenant to such effect, in which event the
termination of this Lease shall be effective as of the date Tenant receives such
written notice.    Landlord shall have no liability to Tenant, and Tenant shall
not be entitled to terminate this Lease by virtue of any delays in completion of
the Casualty Restoration, except that if the Casualty Restoration is not
substantially completed within a period that is one hundred fifty percent

 

21

--------------------------------------------------------------------------------


 

(150%) of Landlord’s Casualty Restoration Completion Estimation Date (such one
hundred fifty percent [150%] period, the “Required Casualty Restoration
Completion Date”; provided however, that in no event will the Required Casualty
Restoration Completion Date be less than one hundred eighty [180] days from the
date Landlord commences the Casualty Restoration, and further provided that in
the event that the Required Casualty Restoration Completion Date is less than
seven hundred thirty [730] days from the date of the fire or other casualty, the
same shall be subject to force majeure for a period not to exceed a Required
Casualty Completion Date of seven hundred thirty [730] days from the date of the
fire or other casualty), then Tenant shall have the right, upon written notice
to Landlord given within thirty (30) days after the Required Casualty
Restoration Completion Date, to terminate this Lease effective as of the date
Landlord receives such notice of termination (“Tenant’s Outside Casualty
Completion Termination Right”).  For instance, if the Casualty Restoration is
not substantially completed within six hundred (600) days from the date Landlord
commences the Casualty Restoration and Landlord’s Casualty Restoration
Completion Estimation Date was four hundred (400) days, Tenant shall have
Tenant’s Outside Casualty Completion Termination Right unless such six hundred
(600) day period ends less than seven hundred thirty (730) days from the date of
the fire or other casualty, in which case the Required Casualty Restoration
Completion Date is extended day for day, up to the seven hundred thirtieth
(730th) day from the date of the fire or other casualty, for any delays due to
force majeure.  However, if Landlord determines in good faith that it will be
unable to substantially complete the Casualty Restoration by the Required
Casualty Restoration Completion Date, Landlord shall have the right to
immediately cease its performance of the Casualty Restoration and provide Tenant
with written notice (the “Casualty Restoration Completion Extension Notice”) of
such inability, which Casualty Restoration Completion Extension Notice shall set
forth the date on which Landlord reasonably believes that the Casualty
Restoration will be substantially complete.  Tenant shall have the right to
terminate this Lease by providing written notice of termination to Landlord
within twenty (20) days after receipt of the Casualty Restoration Completion
Extension Notice.  If Tenant does not terminate this Lease within such twenty
(20) day period, the Required Casualty Restoration Completion Date automatically
shall be amended to be one hundred fifty percent (150%) of the date set forth in
Landlord’s Casualty Restoration Completion Extension Notice (subject to force
majeure, if applicable pursuant to the foregoing seven hundred thirty [730] day
limitation).  For purposes of the termination rights set forth in this
Section 15.3 only (and specifically without limiting any of Tenant’s required
insurance coverages hereunder), “full insurable value” shall mean replacement
cost, but shall not include the cost of (x) footings, foundations and other
structures below grade, (y) Separately Insurable Alterations, and (z) Tenant’s
Property.  Further, if within the last two (2) years of the Term of this Lease
the Property or the Premises shall be totally destroyed by fire or other
casualty, or if the Property shall be so damaged by fire or other casualty such
that in any such event (in the reasonable opinion of a reputable contractor or
architect designated by Landlord and reasonably approved by Tenant) such
Casualty Restoration requires the expenditure of more than thirty percent (30%)
of the full insurable value of the Property, Landlord shall have the option to
terminate this Lease (by so advising Tenant, in writing) within thirty (30) days
after said contractor or architect delivers written notice of its opinion to
Landlord.  In such event, the termination shall be effective as of the date
which is thirty (30) days following the date of such notice unless Tenant,
within thirty (30) days of such notice, validly exercises any Renewal Option
remaining to it pursuant to Article 23 below, in which case this Lease shall
continue in full force and effect as if Landlord had never provided Tenant with
a notice of termination. Subject to Tenant’s termination right set forth above,
if Landlord fails or refuses to timely deliver a termination notice, this Lease
shall remain in full force and effect.  Notwithstanding anything to the contrary
set forth in this Section 15.3, the three hundred sixty five (365) day period
set forth in this Section 15.3 shall be automatically extended to the extent
that the sole reason that repairs would take in excess of such three hundred
sixty five (365) day period is because of an Environmental Claim (defined in
Section 20.6 below) for which Tenant is responsible.

 

15.4         Insurance Proceeds. Landlord shall not be obligated to expend in
repairs and restoration an amount in excess of the proceeds of insurance
recovered with respect to any casualty, provided that Landlord hereby agrees to
independently fund the amount of any policy deductibles (unless there is a
triple net conversion under Section 4.4 of the Lease, in which case Tenant shall
be responsible for the same) as well as other administrative fees and expenses
required by Landlord’s Mortgage, and further agrees to apply any rental or
business interruption proceeds in the same manner that Rent is applied.  Tenant
acknowledges that Landlord shall be entitled to the full proceeds of any
insurance coverage whether carried by Landlord or Tenant, for damage to either
or both of the Premises and the Property.  Notwithstanding the foregoing, to the
extent that the same is separate and distinct from the proceeds received under
any property insurance required under this Lease with respect to the Premises
and Property (i.e., Tenant is the sole insured and/or sole loss payee), Tenant
shall be entitled to any insurance proceeds pursuant to Section 11.1.1 above
relating to Alterations Insurance and/or with respect to damage to Tenant’s
Property.

 

22

--------------------------------------------------------------------------------


 

Landlord’s duty to repair the Premises and the Property under this Article 15
(i) is limited to repairing the Property and Premises to the condition existing
immediately prior to such fire or other casualty, and (ii) specifically excludes
any duty to repair any of Tenant’s Property and each and every Separately
Insurable Alteration.

 

16.           Default.

 

16.1         Tenant Default.  Tenant hereby agrees that if:

 

(i)            Tenant shall fail to pay when due any sum of money becoming due
to be paid to Landlord under this Lease, whether such sum be any installment of
the Rent reserved by this Lease, any other amount treated as Additional Rent
under this Lease, or any other payment or reimbursement to Landlord required by
this Lease, whether or not treated as Additional Rent under this Lease, and if
any such case such failure shall continue for a period of five (5) days after
written notice that such payment was not made when due.  Notwithstanding the
foregoing, in lieu of the foregoing cure period, Tenant shall be entitled to a
cure period of ten (10) days with respect to the first four (4) monetary
Defaults in any twelve (12) month period; or

 

(ii)           Tenant shall fail in performing any of the other agreements,
terms and conditions of this Lease within thirty (30) days after written notice
from Landlord of such failure to perform, or within such longer period of time
as reasonably necessary to cure if cure has been commenced within thirty (30)
days after written notice and is being diligently prosecuted; or

 

(iii)          Tenant shall fail to vacate the Premises immediately upon
termination of this Lease, by lapse of time or otherwise, or upon termination of
Tenant’s right to possession only; or

 

(iv)          Tenant shall become insolvent, admit in writing its inability to
pay its debts generally as they become due, file a petition in bankruptcy or a
petition to take advantage of any insolvency statute, make an assignment for the
benefit of creditors, make a transfer in fraud of creditors, apply for or
consent to the appointment of a receiver of itself or of the whole or any
substantial part of its property, or file a petition or answer seeking
reorganization or arrangement under the federal bankruptcy laws, as now in
effect or hereafter amended, or any other applicable law or statute of the
United States or any state thereof; or

 

(v)           a court of competent jurisdiction shall enter an order, judgment
or decree adjudicating Tenant bankrupt, or appointing a receiver of Tenant, or
of the whole or any substantial part of its property, without the consent of
Tenant, or approving a petition filed against Tenant seeking reorganization or
arrangement of Tenant under the bankruptcy laws of the United States, as now in
effect or hereafter amended, or any state thereof, and such order, judgment or
decree shall not be vacated or set aside or stayed within ninety (90) days from
the date of entry thereof; or

 

(vi)          Tenant abandons the Premises at any time during the Term of this
Lease with the intent not to be bound by the terms of this Lease.

 

Unless Tenant cures the same prior to Landlord terminating this Lease or
terminating Tenant’s right to possession of the Premises, Tenant shall be in
“Default” under this Lease.

 

16.2         Landlord Remedies.  If Tenant is in Default, then in any such
event, Landlord shall have the following rights and remedies:

 

(i)            to collect all Rent and interest thereon, due or becoming due on
or before the expiration date of the Term of this Lease, and, if Landlord shall
elect to terminate this Lease, Landlord shall be entitled to a money judgment
for the aggregate amount of all Rent which would have become due hereunder but
for such termination, reduced to present value using an annual discount rate
equal to the statutory interest rate specified in MCL 438.31 et seq., as
amended.

 

(ii)           with or without terminating this Lease, to peaceably repossess
the Premises or to obtain and enforce a judgment for possession in summary
proceedings pursuant to Chapter 57 of the Revised Judicative Act, MCLA 600.5701
et seq., as amended.

 

23

--------------------------------------------------------------------------------


 

(iii)          with or without terminating this Lease, to relet the Premises in
whole or in part, to such tenant or tenants, for such term or terms, at such
rent or rents and upon such other conditions and with such concessions as
Landlord shall determine to be reasonable in light of market conditions, and to
collect from Tenant the excess of Rent (or the excess of Rent which would have
become due hereunder but for termination) over the amount realized from such
reletting (net of expenses incurred in connection therewith) during the
remaining Term of this Lease.

 

(iv)          to terminate this Lease by written notice to Tenant.

 

Landlord and Tenant hereby waive trial by jury in connection with any judicial
proceedings involving the enforcement of any of the foregoing remedies.  In
addition to and without limitation of the foregoing, Tenant will indemnify
Landlord against all loss of rents and other damages which Landlord may incur by
reason of such termination, including, but not limited to, costs or restoring
and repairing the Premises and putting the same in rentable condition, costs of
renting the Premises to another tenant, loss or diminution of rents and other
damage which Landlord may incur by reason of such termination, any commissions
paid to re-lease the Premises, all reasonable attorneys’ fees and expenses
incurred in enforcing any of the terms of this Lease, and any other damages
identified in this Lease.

 

17.           Non-Waiver, Cumulative Remedies.

 

Either party’s acceptance of monies under this Lease following a Default by the
other shall not waive such party’s rights regarding such Default.  No waiver by
either party of any violation or breach of any of the terms contained herein
shall waive that party’s rights regarding any future violation of such term. 
Landlord’s acceptance of any partial payment of Rent shall not waive Landlord’s
rights with regard to the remaining portion of the Rent that is due, regardless
of any endorsement or other statement on any instrument delivered in payment of
Rent or any writing delivered in connection therewith; accordingly, Landlord’s
acceptance of a partial payment of Rent shall not constitute an accord and
satisfaction of the full amount of the Rent that is due.  Any and all remedies
set forth in this Lease:  (1) shall be in addition to any and all other remedies
either party may have at law or in equity; (2) shall be cumulative; and (3) may
be pursued successively or concurrently as such party may elect.  The exercise
of any remedy by either party shall not be deemed an election of remedies or
preclude that party from exercising any other remedies in the future, except as
expressly set forth herein.

 

18.           Surrender of Premises/Holding Over.

 

At the expiration or termination of this Lease, Tenant shall deliver to Landlord
the Premises with all improvements located therein in the condition the same
were in as of the Commencement Date, reasonable wear and tear excepted, and
shall deliver to Landlord all keys to the Premises.  Tenant may remove all
equipment, attached or unattached trade fixtures, furniture, and personal
property, equipment, wiring, conduits and cabling placed in the Premises or
elsewhere in the Building by Tenant so long as Tenant repairs all damage caused
by such removal and, to the extent required under Section 8.2 of this Lease,
shall remove such alterations, additions, improvements, trade fixtures, personal
property, equipment, wiring, conduits, cabling and furniture as Landlord may
request, and repair all damage caused by such removal.  All items not so removed
shall, at Landlord’s option, be deemed to have been abandoned by Tenant and may
be appropriated, sold, stored, destroyed, or otherwise disposed of by Landlord
at Tenant’s cost without notice to Tenant and without any obligation to account
for such items.  The provisions of this Article shall survive the expiration or
earlier termination of this Lease.  If Tenant fails to vacate the Premises at
the end of the Term, then Tenant shall be a tenant at sufferance and Tenant
shall, in addition to Additional Rent and other charges under this Lease, owe
Base Rent equal to one hundred fifty percent (150%) of the Base Rent payable
during the last month of the Term, and Tenant shall otherwise continue to be
subject to all of Tenant’s obligations under this Lease and in addition shall be
liable for any court costs, legal costs and reasonable attorneys fees that
Landlord incurs as a result of Tenant’s holding over.  The provisions of this
Article shall not be deemed to limit or constitute a waiver of any other rights
or remedies of Landlord provided herein or at Law.  If Tenant fails to surrender
the Premises upon the termination or expiration of this Lease, in addition to
any other liabilities to Landlord accruing there from, Tenant shall protect,
defend, indemnify and hold Landlord harmless from all loss, costs, including
reasonable attorneys’ fees, and liability resulting from such failure, including
any claims made by any succeeding tenant founded upon such failure to surrender,
and any lost profits to Landlord resulting there from.

 

24

--------------------------------------------------------------------------------


 

After the thirtieth (30th) day of any holdover of the Premises by Tenant, and
notwithstanding the above or any other provision of this Lease to the contrary,
Tenant shall be liable for consequential damages and any other damages permitted
under this Lease or at Law, direct or otherwise, to Landlord in the event Tenant
fails to vacate the Premises within sixty (60) days after Landlord notifies
Tenant that Landlord has entered into a lease for the Premises or has received a
bona fide offer to lease the Premises, and that Landlord will be unable to
deliver possession, or perform improvements, due to Tenant’s holdover.  Such
sixty (60) day notice period may run concurrently with the initial thirty (30)
days of any Tenant holdover.

 

19.           Rights of Landlord.

 

19.1         Intentionally Deleted.

 

19.2         Security.  Landlord shall have the right to take such reasonable
security measures as Landlord deems advisable (provided, however, that any such
security measures are for Landlord’s own protection, and Tenant acknowledges
that Landlord is not a guarantor of the security or safety of Tenant and that
such security matters are the responsibility of Tenant); including evacuating
the Building for cause, suspected cause, or for drill purposes, so long as the
same do not materially interfere with Tenant’s use of the Premises.  Without
limitation of the foregoing, Tenant assumes full responsibility for protecting
the Premises from theft, robbery and pilferage, which includes keeping valuable
items locked up and doors locked and other means of entry to the Premises closed
and secured after business hours and at other times the Premises is not in use. 
Tenant and its employees shall have continuous access to the Building and the
Property 24 hours per day/7 days per week, subject to the terms of this Lease.

 

19.3         Prospective Purchaser’s and Lenders.  Landlord shall have the
right, upon at least forty eight (48) hours advance notice (which may be
telephonic or electronic) to enter the Premises at all reasonable hours to show
the Premises to prospective purchasers or lenders.  Tenant shall also, within
fifteen (15) days of Landlord’s request therefore (but not more than one [1]
time within any twelve [12] month period in connection with a sale or refinance
of the Building, but at any time and from time to time in the event Tenant is in
Default or Landlord’s Mortgagee requests the same), provide Landlord with
current audited financial statements and other information reasonably requested
by Landlord regarding the financial condition of Tenant.

 

19.4         Prospective Tenants.  Landlord shall have the right, upon at least
forty eight (48) hours advance notice (which may be telephonic or electronic),
at any time during the last twelve (12) months of the Term or at any time during
the existence of a Default, to enter the Premises at all reasonable hours to
show the Premises to prospective tenants.

 

20.           Hazardous Materials.

 

20.1         During the term of this Lease, Tenant shall comply with all
Environmental Laws and Environmental Permits (defined herein) applicable to the
operation or use of the Premises, will cause all other persons occupying or
using the Premises to comply with all such Environmental Laws and Environmental
Permits, will immediately pay or cause to be paid all costs and expenses
incurred by reason of such compliance, and will obtain and renew all
Environmental Permits required for operation or use of the Premises.

 

20.2         Tenant shall not generate, use, treat, store, handle, release or
dispose of, or permit the generation, use, treatment, storage, handling, release
or disposal of Hazardous Materials (as defined herein) on the Premises except in
compliance with all applicable Environmental Laws and Environmental Permits.

 

20.3         Tenant will promptly advise Landlord in writing of any of the
following: (1) any pending or threatened Environmental Claim against Tenant
relating to the Premises or the Property; (2) any condition or occurrence on the
Premises or the Property that (a) results in noncompliance by Tenant with any
applicable Environmental Law, or (b) could reasonably be anticipated to form the
basis of an Environmental Claim against Tenant or Landlord or the Premises;
(3) any condition or occurrence on the Premises or any property adjoining the
Premises that could reasonably be anticipated to cause the Premises to be
subject to any restrictions on the ownership, occupancy, use or transferability
of the Premises under any Environmental Law; and (4) the actual or anticipated
taking of any removal or remedial action by Tenant in response to the actual or
alleged presence of any Hazardous Material on the Premises or the Property.  All
such notices shall describe in reasonable detail the nature

 

25

--------------------------------------------------------------------------------


 

of the claim, investigation, condition, occurrence or removal or remedial action
and Tenant’s response thereto.  In addition, Tenant will provide Landlord with
copies of all communications regarding the Premises with any governmental agency
relating to Environmental Laws, all such communications with any person relating
to Environmental Claims, and such detailed reports of any such Environmental
Claim as may reasonably be requested by Landlord.

 

20.4         Tenant agrees to indemnify, defend and hold harmless the
Indemnitees from and against all obligations, including but not limited to
removal and remedial actions, losses, claims, suits, judgments, liabilities,
penalties, damages, including consequential and punitive damages, costs and
expenses, including reasonable attorneys’ and consultants’ fees and expenses, of
any kind or nature whatsoever that may at any time be incurred by, imposed on or
asserted against such Indemnitees directly or indirectly based on, or arising or
resulting from (a) the actual or alleged presence of Hazardous Materials on the
Premises which is caused or permitted by Tenant or Tenant Related Parties and
(b) any Environmental Claim relating in any way to Tenant’s operation or use of
the Premises (the “Hazardous Materials Indemnified Matters”); it being
understood that Tenant shall not be liable for any Environmental Claim to the
extent the same arises due to the actions of Landlord or from the
representations of Landlord contained in Section 6.1 above being false.  The
provisions of this Section shall survive the expiration or sooner termination of
this Lease.  Landlord shall indemnify, defend, reimburse and hold Tenant
harmless from and against any and all environmental damages arising as a result
of the violation of Environmental Laws first occurring following the
Commencement Date, including the cost of remediation, which result from
Hazardous Materials which existed on the Premises prior to Tenant’s occupancy or
which are caused by the gross negligence or willful misconduct of Landlord.
Landlord’s obligations, as and when required by the Applicable Requirements,
shall include, but not be limited to, the cost of investigation, removal,
remediation, restoration and/or abatement, and shall survive the expiration or
termination of this Lease.  Landlord hereby agrees to indemnify Tenant from and
against any and all loss, cost, damage, claim or expense arising from the
presence of Hazardous Materials at the Premises as of the Commencement Date.

 

20.5         All sums paid and costs incurred by Landlord or Tenant with respect
to any indemnified matter provided for above shall bear interest at the rate of
seven percent (7%) per annum from the date so paid or incurred until reimbursed
by the other party hereto, and all such sums and costs shall be immediately due
and payable on demand.

 

20.6         “Hazardous Materials” means (i) petroleum or petroleum products,
natural or synthetic gas, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, and radon gas; (ii) any substances defined as
or included in the definition of “hazardous substances,” “hazardous wastes,”
“hazardous materials,” “extremely hazardous wastes,” “restricted hazardous
wastes,” “toxic substances,” “toxic pollutants,” “contaminants” or “pollutants,”
or words of similar import, under any applicable Environmental Law; and
(iii) any other substance exposure which is regulated by any governmental
authority; (b) “Environmental Law(s)” means any federal, state or local statute,
law, rule, regulation, ordinance, code, policy or rule of common law now or
hereafter in effect and in each case as amended, and any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, relating to the environment, health, safety
or Hazardous Materials, including without limitation, the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, 42 U.S.C. §§
9601 et seq.; the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901 et
seq.; the Hazardous Materials Transportation Act, 49 U.S.C. §§ 1801 et seq.; the
Clean Water Act, 33 U.S.C. §§ 1251 et seq.; the Toxic Substances Control Act, 15
U.S.C. §§ 2601 et seq.; the Clean Air Act, 42 U.S.C. §§ 7401 et seq.; the Safe
Drinking Water Act, 42 U.S.C. §§ 300f et seq.; the Atomic Energy Act, 42 U.S.C.
§§ 2011 et seq.; the Federal Insecticide, Fungicide and Rodenticide Act, 7
U.S.C. §§ 136 et seq.; the Occupational Safety and Health Act, 29 U.S.C. §§ 651
et seq.; (c) “Environmental Claims” means any and all administrative, regulatory
or judicial actions, suits, demands, demand letters, claims, liens, notices of
non-compliance or violation, investigations, proceedings, consent orders or
consent agreements relating in any way to any Environmental Law or any
Environmental Permit, including without limitation (i) any and all Environmental
Claims by governmental or regulatory authorities for enforcement, cleanup,
removal, response, remedial or other actions or damages pursuant to any
applicable Environmental Law and (ii) any and all Environmental Claims by any
third party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to health, safety or the environment;
(d) “Environmental Permits” means all permits, approvals, identification
numbers, licenses and other authorizations required under any applicable
Environmental Law.

 

26

--------------------------------------------------------------------------------


 

20.7         Landlord represents that, to the best of its knowledge, and except
as set forth in the Phase I Environmental Site Assessment Update of the Light
Industrial Property Located at 38070-38100 Ecorse Road, Romulus, Michigan, dated
January 16, 2009, prepared by PM Environmental, Inc., Project No. 02-3656-0, as
of the Commencement Date the Premises do not contain any Hazardous Materials.

 

21.           Base Rent Abatement.

 

Notwithstanding anything to the contrary in the schedule of Base Rent set forth
in Section 1.5 above, so long as Tenant is not then in monetary Default under
this Lease pursuant to the provisions of Section 16.1(i) or 16.1(iv) above,
Tenant shall be entitled to an abatement of one-half of each monthly installment
of Base Rent during the initial twelve (12) months of the Term (the “Abated Base
Rent Period”).  The Base Rent abated pursuant to the foregoing shall be in the
amount of $56,861.46 per month, for a total of $682,337.52 (collectively, the
“Abated Base Rent”).   During the Abated Base Rent Period, only Base Rent shall
be abated, and Tenant’s Pro Rata Share of Expenses and Taxes all other costs and
charges specified in this Lease shall remain due and payable pursuant to the
provisions of this Lease.  In the event that Tenant becomes in monetary Default
under this Lease pursuant to the provisions of Sections 16.1(i) or
16.1(iv) above during the Abated Base Rent Period, the Abated Base Rent Period
shall toll, day for day, until Tenant cures such monetary Default, at which
time, so long as such cure is effected within thirty (30) days of the Default,
the Abated Base Rent Period shall be reinstituted for the full number of days
that remained in the Abated Base Rent Period at the time of such monetary
Default; it being understood and agreed that if Tenant does not cure any such
monetary Default within said thirty (30) day period, then Tenant’s rights to any
tolled or future Abated Base Rent shall be null and void and of no further force
or effect.

 

22.           Tenant Improvement Allowance.

 

Notwithstanding anything to the contrary set forth in this Lease, upon full
execution and delivery of this Lease Landlord will pay to Tenant the amount of
$25,000.00 to offset Tenant’s costs of carpeting and painting of the office area
of the Premises and such other improvements to the Premises as Tenant conducts
pursuant to the provisions of Article 8 of this Lease.  Tenant will provide
Landlord with copies of all paid invoices relating to such improvements.

 

23.           Options to Renew.

 

23.1         Tenant shall have two (2) consecutive options to extend the Term
for five (5) years each (each, a “Renewal Option”; the term of each Renewal
Option shall be referred to as a “Renewal Term”), upon the terms and conditions
contained herein, including without limitation the payment of Tenant’s Pro Rata
Share of Expenses and Taxes determined on the same basis as set forth in
Section 4.2 of this Lease, except that the Base Rent for each such Renewal
Option shall be at ninety seven and five-tenths percent (97.5%) of the then-fair
market rate for the applicable period including fair market concessions (e.g.,
Base Rent abatement, tenant improvements, etc.) (the “Fair Market Rate”) as set
forth below.

 

23.2         Tenant shall provide notice to Landlord (“Renewal Notice”) of
Tenant’s exercise of the Renewal Option no later than the twelfth (12th) month
prior to the expiration of the Term (as may have been extended).  The Fair
Market Rate is the rental rate then being charged Similar Owners (including
Landlord) to tenants of a similar credit quality to Tenant for space of similar
quality and size as the Premises, taking into account, all relevant factors,
including without limitation, age, extent and quality of tenant improvements
(but without regard to any moveable fixtures or equipment within the Premises or
the Property or any other improvements to the Property which were paid for by
Tenant), length of term, amenities of the Building and the Property, location
and/or floor height and definition of net rentable area, reasonable projections
of Base Rent, annual Expenses and Taxes and allowances or concessions that have
been granted such as abatements, lease assumptions and existing conditions of
leasehold improvement and moving allowances.

 

23.3         No later than the eighth (8th) month prior to the expiration of the
Term (as may have been extended), Landlord shall advise Tenant of the applicable
Base Rent rate for the Premises for the applicable Renewal Term.  Tenant, within
fifteen (15) days after the date on which Landlord advises Tenant of the
applicable Base Rent rate for the applicable Renewal Term, shall either (i) give
Landlord final binding written notice (“Binding Notice”) of Tenant’s exercise of
its Renewal Option, or (ii) if Tenant disagrees with Landlord’s determination,

 

27

--------------------------------------------------------------------------------


 

provide Landlord with written notice of rejection (the “Rejection Notice”).  If
Tenant provides Landlord with a Binding Notice, Landlord and Tenant shall enter
into the renewal amendment described in Section 23.6 below upon the terms and
conditions set forth herein.  If Tenant provides Landlord with a Rejection
Notice, or if Tenant fails to provide Landlord with either a Binding Notice or a
Rejection Notice, Landlord and Tenant shall work together in good faith to agree
upon the Fair Market Rate for the Premises during the Renewal Term.  Upon
agreement, Landlord and Tenant shall enter into the renewal amendment in
accordance with the terms and conditions hereof.  Notwithstanding the foregoing,
if Landlord and Tenant fail to agree upon the Fair Market Rate within thirty
(30) days the Fair Market Rate shall be determined in accordance with the
arbitration procedures described in Section 23.4 below.

 

23.4         Arbitration Procedure.

 

23.4.1.     If Landlord and Tenant fail to agree upon the Fair Market Rate as
set forth above, then each simultaneously submit to the other, in a sealed
envelope, its good faith estimate of the Fair Market Rate for the Premises
during the Renewal Term (collectively referred to as the “Estimates”).  If the
higher of such Estimates is not more than one hundred five percent (105%) of the
lower of such Estimates, then Fair Market Rate shall be the average of the two
Estimates.  If the Fair Market Rate is not resolved by the exchange of
Estimates, then, within seven (7) days after the exchange of Estimates, Landlord
and Tenant shall each select an appraiser to determine which of the two
Estimates most closely reflects the Fair Market Rate for the Premises during the
Renewal Term.  Each appraiser so selected shall be certified as an MAI appraiser
or as an ASA appraiser and shall have had at least five (5) years experience
within the previous ten (10) years as a real estate appraiser working in
Romulus, Michigan, with working knowledge of current rental rates and
practices.  For purposes hereof, an “MAI” appraiser means an individual who
holds an MAI designation conferred by, and is an independent member of, the
American Institute of Real Estate Appraisers (or its successor organization, or
in the event there is no successor organization, the organization and
designation most similar), and an “ASA” appraiser means an individual who holds
the Senior Member designation conferred by, and is an independent member of, the
American Society of Appraisers (or its successor organization, or, in the event
there is no successor organization, the organization and designation most
similar).

 

23.4.2.     Upon selection, Landlord’s and Tenant’s appraisers shall work
together in good faith to agree upon which of the two Estimates most closely
reflects the Fair Market Rate for the Premises.  The Estimate chosen by such
appraisers shall be binding on both Landlord and Tenant as the Base Rent rate
for the Premises during the Renewal Term.  If either Landlord or Tenant fails to
appoint an appraiser within the seven (7) day period referred to above, the
appraiser appointed by the other party shall be the sole appraiser for the
purposes hereof.  If the two appraisers cannot agree upon which of the two
Estimates most closely reflects the Fair Market within twenty (20) days after
their appointment, then, within ten (10) days after the expiration of such
twenty (20) day period, the two appraisers shall select a third appraiser
meeting the aforementioned criteria.  Once the third appraiser (i.e. arbitrator)
has been selected as provided for above, then, as soon thereafter as practicable
but in any case within fourteen (14) days, the arbitrator shall make his
determination of which of the two Estimates most closely reflects the Fair
Market Rate and such Estimate shall be binding on both Landlord and Tenant as
the Base Rent rate for the Premises.  If the arbitrator believes that expert
advice would materially assist him, he may retain one or more qualified persons
to provide such expert advice.  The parties shall share equally in the costs of
the arbitrator and of any experts retained by the arbitrator.  Any fees of any
appraiser, counsel or experts engaged directly by Landlord or Tenant, however,
shall be borne by the party retaining such appraiser, counsel or expert.

 

23.4.3      If the Fair Market Rate has not been determined by the commencement
date of the Renewal Term, Tenant shall pay Base Rent upon the terms and
conditions in effect during the last month of the initial Term for the Premises
until such time as the Fair Market Rate has been determined.  Upon such
determination, the Base Rent for the Premises shall be retroactively adjusted to
the commencement of the Renewal Term for the Premises.  If such adjustment
results in an underpayment of Base Rent by Tenant, Tenant shall pay Landlord the
amount of such underpayment within thirty (30) days after the determination
thereof.  If such adjustment results in an overpayment of Base Rent by Tenant,
Landlord shall credit such overpayment against the next installment of Base Rent
due under the Lease and, to the extent necessary, any subsequent installments,
until the entire amount of such overpayment has been credited against Base Rent.

 

28

--------------------------------------------------------------------------------


 

23.5         Tenant may not exercise the Renewal Option if on the date Tenant
attempts to exercise such Renewal Option or (a) Tenant is in Default under this
Lease, or (b) this Lease or Tenant’s right of possession has been terminated, or
(c) this Lease is not in full force and effect on said date.

 

23.6         Following exercise by Tenant of the Renewal Option, at the request
of either party hereto and within thirty (30) days after such request, Landlord
and Tenant shall enter into an amendment to this Lease confirming the terms,
conditions and provisions applicable to the Renewal Term as determined in
accordance herewith.

 

24.           Parking.

 

During the Term, at no additional rental and as an appurtenance to the Premises,
Landlord shall provide Tenant with the use of the entire surface parking area
located on the Property (the “Parking Area”) for the use of Tenant and its
employees.  Landlord shall not be responsible for money, jewelry, automobiles or
other personal property lost in or stolen from the Parking Area regardless of
whether such loss or theft occurs when such area is locked or otherwise
secured.  Except as caused by the negligence or willful misconduct of Landlord
and without limiting the terms of the preceding sentence, Landlord shall not be
liable for any loss, injury or damage to persons using the Parking Area or
automobiles or other property therein, it being agreed that, to the fullest
extent permitted by law, the use of the Parking Area shall be at the sole risk
of Tenant and its employees.  Except for emergency repairs, Tenant and its
employees shall not perform any work on any automobiles while located in the
Parking Area.  Landlord shall have the right to temporarily close certain areas
of the Parking Area to perform necessary repairs, maintenance and improvements
thereto.  Notwithstanding the foregoing, except in emergency situations as
determined by Landlord, Landlord shall provide Tenant with thirty (30) days
prior written notice of its intent to perform any necessary repairs, maintenance
or improvements to the Parking Area and shall exercise reasonable efforts not to
unreasonably interfere with the use of the Parking Area by Tenant.  However, the
foregoing shall not require Landlord to perform work after normal business hours
unless Tenant agrees to reimburse Landlord for the extra cost incurred in
connection with such work which exceeds the cost for such work which would have
been incurred had it been performed during normal business hours.  Other than in
connection with an assignment or subletting of the Premises (i) approved by
Landlord pursuant to Section 10.1 above, or (ii) pursuant to Section 10.8 above,
Tenant shall not assign or sublease any of the Parking Area without the consent
of Landlord.

 

25.           Right of First Offer.

 

25.1         Subject to the rights in favor of other tenants as of the date of
this Lease as identified on Exhibit F attached hereto (“Permitted Superior
Rights”), Tenant shall have and is hereby granted a right of first offer (the
“Right of First Offer”)  to add to the Premises demised hereunder each and every
contiguous space in excess of 100,000 rentable square feet in any of Landlord’s
Michigan Buildings (defined in Section 25.6 below) (“First Offer Space”) that
becomes Available for Lease (as hereinafter defined) from time to time at any
time during the period of time from the Commencement Date through the
[thirteenth (13th)] anniversary of the Commencement Date (hereinafter, the
“Offer Period”).  Subject to the following sentence, any First Offer Space shall
be deemed to be “Available for Lease” upon expiration or other termination of
any then-current lease of such space, provided that no Permitted Superior Right
exists (or, if any such Permitted Superior Rights exist, if the parties with any
such Permitted Superior Rights waive or fail to timely exercise such rights). 
If any First Offer Space is Available for Lease during the Offer Period, but is
subject to a Permitted Superior Right which is exercisable in the future, such
First Offer Space shall be offered to Tenant for a term ending on the required
delivery date under any such Permitted Superior Right, if such right is
exercised.

 

25.2         Landlord shall notify Tenant in writing after Landlord becomes
aware that any First Offer Space is or will be Available for Lease (a “First
Offer Notice”) during the Offer Period, which First Offer Notice shall identify
the given First Offer Space and shall include the date that such First Offer
Space will be available to Tenant; provided, however, that, except with respect
to Landlord’s Michigan Building located at 6505 Cogswell Boulevard, Romulus,
Michigan (the “6505 Building”), Landlord will not provide a First Offer Notice
more than twelve (12) months in advance of the date of any such availability;
further provided, however, that Landlord will not provide any First Offer Notice
prior to the sixth-month anniversary of the Commencement Date, but as to the
6505 Building Landlord is deemed to have provided Tenant a First Offer Notice as
of the Commencement Date and, notwithstanding the provisions of the following
sentence, Tenant must provide its notice of irrevocable acceptance

 

29

--------------------------------------------------------------------------------


 

of the offer to add the 6505 Building to the Premises on or before November 30,
2009.  Except as expressly provided in the foregoing sentence with respect to
the 6505 Building, Tenant shall have twenty (20) business days from receipt of a
First Offer Notice within which to notify Landlord in writing of Tenant’s
irrevocable acceptance of such offer to add all of the First Offer Space to the
Premises on the terms and conditions set forth in this Lease, except with
respect to any abatement, improvement allowance, leasehold improvements, or
other work to the Premises or any similar economic incentives that may have been
provided Tenant in connection with entering into this Lease, and except that
Base Rent for such First Offer Space shall, if the term for the leasing of such
First Offer Space commences during the initial Term, initially be $4.75 per
rentable square foot per annum during the initial Term but will escalate
annually at the rate of $.10 per rentable square foot of the First Offer Space
per annum for each twelve month period following the expiration of the initial
Term (by way of example, assuming the Term initially expires on October 31,
2019, (i) if Tenant leases First Offer Space commencing on November 1, 2015,
Base Rent shall be $4.75 per annum from First Offer Space commencement date
through October 31, 2019 and shall escalate annually by $.10 per rentable square
foot each September 1st thereafter until the end of the Term of the Lease as the
same is extended as provided herein, and (ii) if Tenant leases First Offer Space
commencing December 1, 2021, Base Rent shall initially be $5.05 per rentable
square foot  and shall escalate on November 1, 2022 to $5.15 per rentable square
foot and shall continue escalating by $.10 per rentable square foot each
November 1st thereafter through the end of the term of the Lease as the same is
extended as provided herein).  Tenant shall take such First Offer Space on an
“as-is” basis; provided, however, that Tenant shall receive an allowance for
tenant improvements in the amount of $.07 per rentable square foot of such First
Offer Space multiplied by the number of years during the term of leasing of such
First Offer Space (e.g., if the First Offer Space consists of 100,000 rentable
square feet and the Term of the lease with respect to such First Offer Space is
seven [7] years, then Tenant shall be entitled to an improvement allowance of
$49,000.00).  Except at provided in Section 25.7 below, the rights of Tenant
hereunder with regard to any First Offer Space shall terminate with respect to
that specific First Offer Space if Tenant fails to exercise its right to lease
such First Offer Space within the twenty (20) business day period provided
above.

 

25.3         If Tenant has validly exercised its rights pursuant to this
Article 25, then, such First Offer Space which is the subject of the First Offer
Notice shall be leased to Tenant pursuant to a lease (a “Modeled Lease”) that
modeled substantially from the form of this Lease, subject only to necessary
changes to reflect the business terms (such as the rentable square footage of
such First Offer Space and Tenant’s Pro Rata Share with respect to such First
Offer Space and any other changes that arise as a result of the First Offer
Space being located within a multi-tenant building) and factual differences
between the given First Offer Space and the Premises (such as parking capacity,
building rules and regulations in the case of a multi-tenant building and other
conditions).  The term of the demise covering such First Offer Space shall,
except to the extent limited on account of subsequent unexercised Permitted
Superior Rights that will become effective after such First Offer Space is
leased to Tenant, be coterminous with the Term of this Lease as it may be
extended pursuant to Article 23 above hereof or otherwise extended or renewed or
as it may be earlier terminated as elsewhere provided herein.  Notwithstanding
the foregoing, if the First Offer Space will be leased to Tenant as of a date at
which there remains less than seven (7) years in the Term of this Lease, in
order for Tenant’s exercise of the Right of First Offer to be valid, Tenant must
irrevocably exercise its initial and/or second Renewal Option, as applicable, so
that the term of this Lease (as so extended) has no less than seven (7) years
remaining on the date of Tenant’s exercise of the given Right of First Offer.

 

25.4         Following exercise by Tenant of its right to lease any First Offer
Space, Landlord and Tenant shall enter into a Modeled Lease for the First Offer
Space.  Tenant shall enter into such Modeled Lease for the given First Offer
Space within twenty (20) business days after Landlord forwards the same to
Tenant for execution; provided that the execution and delivery of such Modeled
Lease shall not be a condition precedent to the effectiveness of Tenant’s
leasing of the First Offer Space upon the terms set forth in the First Offer
Notice.

 

25.5         It shall be a condition to Tenant’s right to exercise a right to
add First Offer Space under this Article 25 that, at the time Tenant notifies
Landlord of the exercise of such right to add such First Offer Space to the
Premises and at any time thereafter up to the date on which the First Offer
Space becomes part of the Premises, Tenant is not in Default under this Lease.

 

25.6         For purposes of this Article 25, “Landlord’s Michigan Buildings”
shall mean any of the following buildings so long as the same are owned in their
entirety in fee simple by Landlord; provided, however, that at such time, if at
all, that Landlord sells, conveys or transfers its interest in any of the
following buildings to an

 

30

--------------------------------------------------------------------------------

 

entity that is not controlled by or under common control with Landlord, the same
shall be excluded from Landlord’s Michigan Buildings effective as of the date of
such sale, conveyance or transfer:

 

41133 Van Born Road, Belleville, Michigan

41199 Van Born Road, Belleville, Michigan

6505 Cogswell, Romulus, Michigan

7525 Cogswell, Romulus, Michigan.

 

25.7         Notwithstanding anything to the contrary in this Article 25, if
(i) Tenant was entitled to exercise its Right of First Offer, but failed to
provide Landlord with a First Offer Notice within the twenty (20) business day
period provided in Section 25.2 above (or by November 30, 2009, with respect to
the 6505 Building), and (ii) Landlord does not enter into a lease for the First
Offer Space within a period of nine (9) months following the date of the First
Offer Notice, Tenant shall once again have a Right of First Offer with respect
to such First Offer Space.

 

26.           Intentionally Deleted.

 

27.           Miscellaneous.

 

27.1         Landlord Transfer.  Landlord may transfer any portion of the
Building and any of its rights under this Lease.  If Landlord assigns its rights
under this Lease, then Landlord shall thereby be released from any further
obligations hereunder arising after the date of transfer, provided that the
assignee assumes Landlord’s obligations hereunder in writing.

 

27.2         Force Majeure.  Other than for either party’s obligations under
this Lease that can be performed by the payment of money, whenever a period of
time is herein prescribed for action to be taken by either party hereto, such
party shall not be liable or responsible for, and there shall be excluded from
the computation of any such period of time, any delays due to strikes, riots,
acts of God, shortages of labor or materials, war, (declared or undeclared),
acts of terrorism, Laws, or any other causes of any kind whatsoever which are
beyond the control of such party.

 

27.3         Brokerage.  Neither Landlord nor Tenant has dealt with any broker
or agent in connection with the negotiation or execution of this Lease except
for Grubb & Ellis and T3 Realty Advisors (together, “Broker”).  Landlord shall
be responsible for any commission owed to Broker in connection with this Lease
pursuant to separate agreement.  Each party shall indemnify, defend and hold the
other harmless from and against all costs, expenses, attorneys’ fees, liens and
other liability for commissions or other compensation claimed by any broker or
agent other than Broker claiming the same by, through, or under the indemnifying
party.  The foregoing indemnity shall survive the expiration or earlier
termination of this Lease.

 

27.4         Estoppel Certificates.  From time to time, either party shall
furnish to the other or to any party designated by such other, within twenty
(20) days after such party has made a request therefore, a certificate signed by
the other party confirming and containing such factual certifications and
representations as to this Lease as such requesting party may reasonably
request.

 

27.5         Notices.  All notices and other communications given pursuant to
this Lease shall be in writing and shall be: (1) mailed by first class, United
States mail, postage prepaid, certified, with return receipt requested, and
addressed to the parties hereto at the address specified in the Basic Lease
Information; (2) hand delivered to the intended addressee; (3) sent by a
nationally recognized overnight courier service; or (4) sent by facsimile
transmission during normal business hours followed by a copy of such notice sent
in another manner permitted hereunder.  All notices shall be effective upon the
earlier to occur of actual receipt, one (1) business day following deposit with
a nationally recognized overnight courier service, or three (3) days following
deposit in the United States mail.  Any notices shall be sent to the addresses
of the parties set forth in Article 1 of this Lease.  The parties hereto may
change their addresses by giving notice thereof to the other in conformity with
this provision.

 

27.6         Separability.  If any clause or provision of this Lease is illegal,
invalid, or unenforceable under present or future Laws, then the remainder of
this Lease shall not be affected thereby.

 

31

--------------------------------------------------------------------------------


 

27.7         Amendments; Binding Effect.  This Lease may not be amended except
by instrument in writing signed by Landlord and Tenant.  Except as expressly
provided herein, no provision of this Lease shall be deemed to have been waived
by either party unless such waiver is in writing signed by such party, and no
custom or practice which may evolve between the parties in the administration of
the terms hereof shall waive or diminish the right of one party to insist upon
the performance by the other party in strict accordance with the terms hereof. 
The terms and conditions contained in this Lease shall inure to the benefit of
and be binding upon the parties hereto, and upon their respective successors in
interest and legal representatives, except as otherwise herein expressly
provided.  This Lease is for the sole benefit of Landlord and Tenant, and, other
than Landlord’s Mortgagee, no third party shall be deemed a third party
beneficiary hereof.

 

27.8         Quiet Enjoyment.  Provided Tenant has performed all of its
obligations hereunder, Tenant shall peaceably and quietly hold and enjoy the
Premises for the Term, without hindrance from Landlord or any party claiming by,
through, or under Landlord, subject to the terms and conditions of this Lease.

 

27.9         No Merger.  There shall be no merger of the leasehold estate hereby
created with the fee estate in the Premises or any part thereof if the same
person acquires or holds, directly or indirectly, this Lease or any interest in
this Lease and the fee estate in the leasehold Premises or any interest in such
fee estate.

 

27.10       Entire Agreement.  This Lease constitutes the entire agreement
between Landlord and Tenant regarding the subject matter hereof and supersedes
all oral statements and prior writings relating thereto.  Except for those set
forth in this Lease, no representations, warranties, or agreements have been
made by Landlord or Tenant to the other with respect to this Lease or the
obligations of Landlord or Tenant in connection therewith.  The normal rule of
construction that any ambiguities be resolved against the drafting party shall
not apply to the interpretation of this Lease or any exhibits or amendments
hereto.

 

27.11       Governing Law.  This Lease shall be governed by and construed in
accordance with the laws of the state in which the Premises are located.

 

27.12       Counterparts.  This Lease may be executed in one or more
counterparts each of which when so executed and delivered shall be an original,
but together shall constitute one and the same instrument.

 

27.13       Authority.  Tenant (if a corporation, partnership or other business
entity) hereby represents and warrants to Landlord that Tenant is a duly formed
and existing entity qualified to do business in the state in which the Premises
are located, that Tenant has full right and authority to execute and deliver
this Lease, and that each person signing on behalf of Tenant is authorized to do
so.

 

27.14       Examination Not Option.  Submission of this Lease shall not be
deemed to be a reservation of the Premises.  Landlord shall not be bound by this
Lease until it has received a copy of this Lease duly executed by Tenant and has
delivered to Tenant a copy of this Lease duly executed by Landlord, and until
such delivery Landlord reserves the right to exhibit and lease the Premises to
other prospective tenants.

 

27.15       Recordation.  Tenant, at its sole cost and expense, shall be
entitled to record a memorandum or notice of lease or other short form lease
(each deemed a “notice of lease” hereunder), subject to Landlord’s reasonable
approval regarding the form and substance of the notice of lease.  Tenant shall
provide Landlord with a copy of the recorded document, evidencing the recording
number and other recording information thereon.  Tenant shall record all
necessary documentation to release such notice of lease of record within thirty
(30) days following the expiration or earlier termination of this Lease.  If
Tenant fails to have such notice of lease released within such thirty (30) day
period, Landlord shall be entitled to take all action as is reasonably necessary
to cause such notice of lease to be released.  In such event, Tenant, within
fifteen (15) days after demand, shall reimburse Landlord for any reasonable
costs and expenses, including reasonable attorneys’ fees, incurred by Landlord
in causing the notice of lease to be released of record.

 

27.16       Limitation of Landlord’s Liability.  Landlord’s obligations and
liability with respect to this Lease shall be limited solely to Landlord’s
interest in the Building, as such interest is constituted from time to time, and
neither Landlord nor any partner or member of Landlord, or any officer,
director, shareholder, or partner or member of any partner or member of
Landlord, shall have any individual or personal liability whatsoever with
respect to this

 

32

--------------------------------------------------------------------------------


 

Lease.  Landlord’s interest in the Building shall be deemed to include, without
limitation, rent, insurance proceeds, mortgage proceeds, sale proceeds and
condemnation proceeds.

 

27.17       Executive Order 13224.  Tenant represents and warrants to Landlord
that neither Tenant, nor any of the entities or individuals owning or
controlling Tenant, have been designated as a blocked person pursuant to
Executive Order 13224.  Furthermore, if Tenant or any of the entities or
individuals owning or controlling Tenant either now or in the future is
designated as a blocked person pursuant to Executive Order 13224, such
circumstance shall constitute a Default by Tenant under this Lease and Landlord
may immediately (without delivering any prior notice to Tenant or affording
Tenant any opportunity to cure) exercise any and all rights and remedies
permitted in this Lease.  The foregoing provisions shall not apply to any person
or entity to the extent that such person’s or entity’s interest in Tenant is
through a U.S. Publicly Traded Entity.

 

27.18       List of Exhibits.  All exhibits and attachments attached hereto are
incorporated herein by this reference.

 

Exhibit A -

Premises

Exhibit B -

Description of the Property

Exhibit C -

Transferred Personal Property

Exhibit D -

Landlord’s Work

Exhibit E -

Intentionally Deleted

Exhibit F -

Permitted Superior Rights

Exhibit G -

Intentionally Deleted

Exhibit H -

Required Insurance

Exhibit I -

Current Landlord’s Mortgagee SNDA Form

 

[signatures are set forth on the following page]

 

33

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have signed and sealed this Lease as of
the day and year first above written by their duly authorized member, partner or
officer, as the case may be.

 

LANDLORD:

 

TENANT:

WELSH ROMULUS, LLC, a Delaware limited
liability company

 

A123 SYSTEMS INC., a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Michael Rubino

By:

/s/ Scott Frederiksen

 

Name:

Michael Rubino

Name:

Scott Frederiksen

 

Title:

CFO

Title:

Treasurer

 

Execution Date:

November 30, 2009

Execution Date:

December 4, 2009

 

 

 

 

 

BPE EXCHANGE, LLC, a Delaware limited
liability company

 

 

 

 

 

 

 

 

 

By:

/s/ Fred H. Chute Jr.

 

 

Name:

Fred H. Chute Jr.

 

 

Title:

President

 

 

Execution Date:

November 25, 2009

 

 

 

 

 

BPW EXCHANGE, LLC, a Delaware limited
liability company

 

 

 

 

 

 

 

 

 

By:

/s/ Fred H. Chute Jr.

 

 

Name:

Fred H. Chute Jr.

 

 

Title:

Vice President

 

 

Execution Date:

November 25, 2009

 

 

 

34

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PREMISES

 

(see attached page)

 

--------------------------------------------------------------------------------


 

[g56072kg07i001.gif]

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

THE PROPERTY

 

LAND IN THE COUNTY OF WAYNE, CITY OF ROMULUS, STATE OF MICHIGAN, DESCRIBED AS:

 

THE SOUTHWEST 1/4 OF THE SOUTHEAST 1/4 OF SECTION 6, TOWN 3 SOUTH, RANGE 9 EAST,
EXCEPT SOUTH 60.00 FEET THEREOF, ALSO EXCEPTING THAT PART BEGINNING NORTH
00°06’10” EAST 60.03 FEET AND NORTH 88°15’22” EAST 33.02 FEET FROM SOUTH 1/4
CORNER OF SECTION 6; THENCE NORTH 00°06’10” EAST 803.00 FEET; THENCE SOUTH
89°53’50 EAST 300.00 FEET; THENCE SOUTH 00°06’10” WEST 793.33 FEET; THENCE SOUTH
88°15’22” WEST 300.16 FEET TO THE POINT 07 BEGINNING.

 

ALSO BEING DESCRIBED AS:

 

PART OF THE SOUTHEAST 1/4 OF SECTION 6, TOWN 3 SOUTH, RANGE 9 EAST, CITY OF
ROMULUS, WAYNE COUNTY, MICHIGAN, BEING DESCRIBED AS COMMENCING AT THE SOUTH 1/4
CORNER OF SAID SECTION 6; THENCE DUE NORTH 60.03 FEET; THENCE NORTH 88°08’53”
EAST, 33.02 FEET; THENCE DUE NORTH ALONG THE EAST LINE OF COGSWELL ROAD (66.00
FEET WIDE) 803.00 FEET TO THE POINT OF BEGINNING; THENCE CONTINUING DUE NORTH
ALONG SAID EAST LINE OF COGSWELL ROAD, 452.11 FEET; THENCE NORTH 88°24’46” EAST,
1283.18 FEET; THENCE SOUTH 00°06’59” WEST, 1249.26 FEET TO A POINT ON THE NORTH
LINE OF ECORSE ROAD (120.00 FEET WIDE); THENCE SOUTH 88°08’53” WEST ALONG SAID
NORTH LINE OF ECORSE ROAD 980.66 FEET; THENCE DUE NORTH 793.30 FEET; THENCE DUE
WEST 300.00 FEET TO THE POINT OF BEGINNING.

 

LESS and EXCEPT the portion of the foregoing shown in cross-hatch below:

 

[g56072kg07i002.gif]

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

TRANSFERRED PERSONAL PROPERTY

 

1.             Two spare overhead doors.

 

2.             Back flow preventer.

 

3.             Pallets of sodium halide light fixtures.

 

--------------------------------------------------------------------------------

 

EXHIBIT D

 

LANDLORD’S WORK

 

1.             Repair or replace, as necessary, soap dispensers in the men’s
restroom in the northwest warehouse.

 

2.             Repair or replace, as necessary, the dysfunctional toilet in the
women’s restroom in the northwest warehouse.

 

3.             Replace the water heater in the janitor closet in the northwest
warehouse.

 

4.             Replace as necessary light bulbs in the warehouse.

 

5.             Repair or replace, as necessary, dock levelers and DOK LOK
devises.

 

6.             Replace the exit door in the northeast warehouse.

 

7.             Replace side gaskets in the overhead door in the southwest
warehouse.

 

8.             Adjust office area closet doors so that the same do not bind.

 

9.             HVAC improvements pursuant to the bids obtained by Landlord from
R&A Heating and Cooling, Inc., dated August 10, 2009 and September 29, 2009.

 

10.          Re-stripe ADA parking.

 

11.          Install panic bar hardware to the northeast warehouse door system.

 

12.          Patch all penetrations in the east perimeter wall.

 

13.          Replace missing ceiling tile in the southwest warehouse open area.

 

14.          Inspection and certification of the elevator.

 

15.          Paint the exterior of the Building.  Notwithstanding anything to
the contrary set forth in Section 6.1 of the Lease, the painting shall be done
in a two color scheme agreed to between Landlord and Tenant, shall be scheduled
for the optimal weather time for exterior painting in the environmental area of
the Building (which the parties anticipate will be Spring, 2010), and shall be
performed by Tenant’s contractor.  Further, the actual cost of the materials and
labor associated with such painting shall be amortized over the portion of the
initial Term of the Lease remaining subsequent to completion of such painting,
without interest, payable in equal monthly installments included in Expenses.

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

INTENTIONALLY DELETED

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

PERMITTED SUPERIOR RIGHTS

 

1.             With respect to 6505 Cogswell Road:

 

A.            Mastronardi Produce-USA, Inc. lease of 199,680 square feet expires
July 31, 2010.  The lease does not contain an extension option.

 

B.            Medline Industries Inc. lease of 224,640 square feet expires
December 31, 2012.  The lease does not contain an extension option.

 

2.             With respect to 41133 Van Born Road:

 

A.            Owens & Minor Distribution lease of 105,840 square feet expires
January 31, 2011 (however, the same may be extended until April 30, 2011 because
Landlord and tenant are currently negotiating a 3 month extension).  The lease
contains a five year extension option exercisable upon 180 days prior written
notice.

 

3.             With respect to 41199 Van Born Road:

 

No tenants of space exceeding 100,000 square feet.

 

4.             With respect to 7525 Cogswell Road:

 

A.            Argenbright, Inc. lease of 285,200 square feet expires
February 29, 2016.  The lease contains two five year extension options, each
exercisable upon 365 days prior written notice.

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

INTENTIONALLY DELETED

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

REQUIRED INSURANCE

 

1.4          Insurance.  Tenant shall, at Tenant’s expense, maintain in force
and effect on the Property at all times while the Lease to which this Exhibit H
is attached continues in effect the following insurance, except for the
insurance required under paragraphs (g) [relating to business income] and
(h) [relating to terrorism] below, which business income and terrorism insurance
shall be maintained by Landlord pursuant to Section 11.1.2 of the Lease:

 

(a)         Insurance against loss or damage to the Property by fire, windstorm,
tornado and hail and against loss and damage by such other, further and
additional risks as may be now or hereafter embraced by an “all-risk” or
“special form” form of insurance policy. The amount of such insurance shall be
not less than one hundred percent (100%) of the full replacement cost (insurable
value) of the Improvements (as established by an MAI appraisal), without
reduction for depreciation. The determination of the replacement cost amount
shall be adjusted annually to comply with the requirements of the insurer
issuing such coverage or, at Mortgagee’s election, by reference to such indices,
appraisals or information as Mortgagee determines in its reasonable discretion
in order to reflect increased value due to inflation. Absent such annual
adjustment, each policy shall contain inflation guard coverage insuring that the
policy limit will be increased over time to reflect the effect of inflation.
Full replacement cost, as used herein, means, with respect to the Improvements,
the cost of replacing the Improvements without regard to deduction for
depreciation, exclusive of the cost of excavations, foundations and footings
below the lowest basement floor. Mortgagor shall also maintain insurance against
loss or damage to furniture, furnishings, fixtures, equipment and other items
(whether personalty or fixtures) included in the Property and owned by Mortgagor
from time to time, to the extent applicable, in the amount of the cost of
replacing the same, in each case, with inflation guard coverage to reflect the
effect of inflation, or annual valuation. Each policy or policies shall contain
a replacement cost endorsement and either an agreed amount endorsement (to avoid
the operation of any co-insurance provisions) or a waiver of any co-insurance
provisions, all subject to Mortgagee’s approval. The maximum deductible shall be
$10,000.00.

 

(b)         Commercial General Liability Insurance against claims for personal
injury, bodily injury, death and property damage occurring on, in or about the
Property in amounts not less than $1,000,000.00 per occurrence and $2,000,000.00
in the aggregate plus umbrella coverage in an amount not less than
$2,000,000.00. During any construction on the Property, Mortgagor’s general
contractor for such construction shall also provide the insurance required in
this Subsection (b). Mortgagee hereby retains the right to periodically review
the amount of said liability insurance being maintained by Mortgagor and to
require an increase in the amount of said liability insurance should Mortgagee
deem an increase to be reasonably prudent under then existing circumstances.

 

(c)          Boiler and machinery insurance is required if steam boilers or
other pressure-fired vessels are in operation at the Property. Minimum liability
coverage per accident must equal the greater of the replacement cost (insurable
value) of the Improvements housing such boiler or pressure-fired machinery or
$2,000,000.00. If one or more large HVAC units is in operation at the Property,
“Systems Breakdowns” coverage shall be required, as determined by Mortgagee,
Minimum liability coverage per accident must equal the value of such unit(s).

 

1

--------------------------------------------------------------------------------


 

(d)         If the Improvements or any part thereof are situated in an area now
or subsequently designated by the Federal Emergency Management Agency (“FEMA”)
as a special flood hazard area (Zone A or Zone V), flood insurance in an amount
equal to the lesser of (i) the minimum amount required, under the terms of
coverage, to compensate for any damage or loss on a replacement basis (or the
unpaid balance of the Debt if replacement cost coverage is not available for the
type of building insured) or (ii) the maximum insurance available under the
appropriate National Flood Insurance Administration program. The maximum
deductible shall be $3,000.00 per building or a higher minimum amount as
required by FEMA or other applicable law.

 

(e)          During the period of any construction, renovation or alteration of
the Improvements which exceeds the lesser of 10% of the principal amount of the
Note or $500,000.00, at Mortgagee’s request, a completed value, “All Risk”
Builder’s Risk form, or “Course of Construction” insurance policy in
non-reporting form with replacement cost and no co-insurance, in an amount
approved by Mortgagee, may be required. During the period of any construction of
any addition to the existing Improvements, a completed value, “All Risk”
Builder’s Risk form or “Course of Construction” insurance policy in
non-reporting form, in an amount approved by Mortgagee, shall be required.

 

(f)          When required by applicable law, ordinance or other regulation,
Worker’s Compensation and Employer’s Liability Insurance covering all persons
subject to the workers’ compensation laws of the state in which the Property is
located.

 

(g)          Business income (loss of rents) insurance in amounts sufficient to
compensate Mortgagor for all Rents and Profits or income during a period of not
less than eighteen (18) months. The amount of coverage shall be adjusted
annually to reflect the Rents and Profits or income payable during the
succeeding eighteen (18) month period.

 

(h)         Terrorism insurance in compliance with the Terrorism Risk Insurance
Act of 2002, Public Law 107-297, as amended (“TRIA”). Mortgagor shall maintain
Terrorism Insurance throughout the Loan term whether or not TRIA remains in
effect; provided, however, if TRIA is no longer in effect, Mortgagor shall
purchase as much Terrorism Insurance as possible provided the total expense for
such insurance shall not be required to exceed two (2) times the aggregate
premium for such insurance at the time of the funding of the Loan (Mortgagor
shall satisfy the insurance requirements, other than with respect to terrorism
insurance regardless of price).

 

(i)     Intentionally Deleted.

 

2

--------------------------------------------------------------------------------


 

(j)          All such insurance shall (i) be with insurers fully licensed and
authorised to do business in the state within which the Property is located and
which insurers, unless otherwise approved in writing by Mortgagee, shall have
and maintain a rating of at least “A-” or higher from Standard & Poor’s Rating
Services, a division of The McGraw-Hill Companies (“Standard & Poor’s”) or
equivalent; (ii) contain the complete address of the Real Estate (or a complete
legal description); (iii) be for terms of at least one (1) year with premium
prepaid; (iv) be subject to the approval of Mortgagee as to insurance companies,
amounts, content, forms of policies, method by which premiums are paid and
expiration dates; (v) contain deductibles which do not exceed $10,000.00 (except
that (x) there shall be no deductible with respect to the policies described in
(b), above, unless otherwise approved by Mortgagee and (y) the deductible with
respect to the policy described in clause (d), above, shall not exceed
$3,000.00); and (vi) include a standard, non-contributory, mortgagee clause
naming:

 

Prudential Mortgage Capital Company, LLC, its successors and assigns as their
interest may appear

c/o Prudential Asset Resources

Attn: Insurance Department

2200 Ross Avenue, Suite 4900E

Dallas, Texas 75201

 

(a) as an additional insured under all liability insurance policies, (b) as the
first mortgagee on all property insurance policies and (c) as the loss payee on
all loss of rents or loss of business income insurance policies.

 

Mortgagor shall, as of the date hereof, deliver to Mortgagee (a) evidence that
said insurance policies have been prepaid as required above and (b) certified
copies of such insurance policies and original certificates of insurance signed
by an authorized agent of the applicable insurance companies evidencing such
insurance satisfactory to Mortgagee. Mortgagor shall renew all such insurance
and deliver to Mortgagee certificates and policies evidencing such renewals at
least thirty (30) days before any such insurance shall expire. Mortgagor further
agrees that each such insurance policy: (i) shall provide for at least thirty
(30) days’ prior written notice to Mortgagee prior to (x) any policy reduction,
cancellation or termination for any reason and (y) any modification thereof
which affects the interest of Mortgagee; (ii) shall contain an endorsement or
agreement by the insurer that any loss shall be payable to Mortgagee in
accordance with the terms of such policy notwithstanding any act or negligence
of Mortgagor which might otherwise result in forfeiture of such insurance;
(iii) shall waive all rights of Subrogation against Mortgagee; and (iv) in the
event that the Real Estate or the Improvements constitutes a legal
non-conforming use under applicable building, zoning or land use laws or
ordinances, shall include an ordinance or law coverage endorsement which will
contain Coverage A: “Loss Due to Operation of Law” (with a minimum liability
limit equal to Replacement Cost With Agreed Value Endorsement), Coverage B:
“Demolition Cost” and Coverage C: “Increased Cost of Construction” coverages.

 

3

--------------------------------------------------------------------------------


 

EXHIBIT I

 

CURRENT LANDLORD’S MORTGAGEE SNDA FORM

 

[to be added once finalized]

 

1

--------------------------------------------------------------------------------
